 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I willrecommend that it cease and desisttherefromand take certain affirmative action de-signed to effectuate the policiesof the Act.Upon the basisof the foregoing findings of fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.The Unionis a labor organizationwithin themeaning of Section 2(5) of the Act.2.By promising the employeeson March 27,1961, a wage increase and more holi-daysat a later timeor, ifpossible,otherimprovements,instead,and bygranting awageincreaseto all employees on May 5, 1961, to inducethem to rejectthe Union astheir collective-bargainingrepresentative,the Respondent has interferedwith, re-strained,and coerced its employees in the exercise of rights guaranteedby Section 7of the Act and thereby hasengaged in unfair labor practices within the meaning ofSection 8(a) (1) of the Act.3.The aforesaidunfair labor practices are unfairlabor practicesaffecting com-merce withinthe meaning of Section 2(6) and(7) of the Act.4.TheRespondenthas not engaged in unfair laborpractices bythe employmenttermination of Fred Naporlee and Alan Daly on May 17, 1961.[Recommendations omitted from publication.]Cone Brothers Contracting CompanyandLocal 925, Inter-national Union of Operating Engineers,AFL-CIOTampa Sand&Material CompanyandTeamsters,Chauffeurs,Helpers Local Union No. 79, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of AmericaCone Brothers Contracting Company, Tampa Sand&MaterialCompany, and Florida Prestressed Concrete Co., Inc.andLocal925, International Union of Operating Engineers,AFL-CIOCone Brothers Contracting CompanyandJohn P. SiersCone Brothers Contracting Company,and/or Tampa Sand &Material Company,and/or Florida Prestressed Concrete Co.,Inc.andRobert Alvarez.Cases Nos. 1,0-CA-1493, 10-CA-1477,12-CA-1492, 12-CA-1674, 12-CA-1687, and 12-CA-1767. Janu-a2y 10, 1962DECISION AND ORDEROn May 26, 1961, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondentshad engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that Respondentshad not engaged in certain other unfair labor practices.Thereafter,the General Counsel and Respondent Tampa Sand & Material Com-135 NLRB No. 18. CONEBROTHERSCONTRACTING COMPANY109pany filed exceptions to the Intermediate Report and supportingbriefs.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with these cases to a three-member panel [MembersRodgers,Fanning, and Brown].The Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicial error was committed. Therulings are affirmed.The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in these cases,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the modifications noted below.The record demonstrates, as found by the Trial Examiner, thatbecause of their known union sympathies, Respondent Tampa Sand &Material Company engaged in a scheme of placing employees Mathis,Wilson, and Davis in the position of either crossing the picket lineestablished at the premises of the other Respondent Employers, orbeing placed in a "quit" status.When Mathis, Wilson, and Davis didin fact refuse to cross the picket line, they were terminated by beingplaced in a "quit" status by Respondent Tampa.We agree with theTrial Examiner that Respondent Tampa thereby constructively dis-charged these employees for the purpose of discouraging union mem-bership in violation of Section 8 (a) (3) and (1) of the Act.More-over, we find that even in the absence of such scheme the discharge ofthese employees for engaging in the protected activity of concertedlyrefusing to cross the picket line violated Sections 8 (a) (3) and (1) ofthe Act 2ORDERSUpon the entire record in these cases,and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that:A. TheRespondent,Cone Brothers Contracting Company, itsofficers, agents,successors, and assigns,shall :1The Respondent's request for oral argument is hereby denied as the record,includingthe exceptionsand briefs,adequately present the issues and positionsof the parties2The TrialExaminer foundthatthe subsequent strike against Respondent Tampa Sand& MaterialCompany was in protest over the discharges of Mathis, Wilson, and Davis, andwas therefore an unfair labor practice strike.However,the TrialExaminer's recom-mended order does not provide for the reinstatement of the unfair labor practice strikers.We agree withthe unfair labor practice strike finding,and shall modify the recommendedorder to provide for the reinstatement of the strikers,upon application, in accordancewith ourusual practice in such cases.3 Althoughwe will order that the complaint against Prestressed be dismissed,as recom-mended by the Trial Examiner,in view of his finding,which we adopt,that all theRespondents herein constitute a single employer,and further, in view of the fact that therecord shows that employees of both Cone Brothers and Tampa Sand have occasion tocome upon the premises of Prestressed,we believe that it will effectuate the policies of theAct to order that Prestressed post the notices which we will require Cone Brothers andTampa Sand to post. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a) Interrogating employees concerning their signing of unioncards, their union membership, meetings, and activities, and theirstrike intentions; informing employees that strikers' names are being-taken and that they might as well leave the picket line and leave theState, that a crew was moved to break up the Union, and that em-ployees who refused to cross the picket line had forfeited their jobs.and characterizing others as "quits"; threatening that strikers and,employees who sign union cards or who refuse to cross the picket linewill be discharged and will be blacklisted or blackballed throughoutthe State; threatening that it will not sign a contract with the Unionand will "starve out" the strikers; threatening to discharge and to,arrest employees because of their organizational activities; threaten-ing to go out of business rather than "go Union"; and promising bene-fits to employees for "going along" with the Company and for notstriking.(b)Using shotguns or other weapons in a threatening mannertoward pickets and threatening to shoot strikers; arming supervisors,employees, and guards for passage through the picket line; directingemployees to carry, and furnishing, or offering to furnish, them gunsand other miscellaneous weapons, and directing employees to run overstrikers; characterizing as "quits" employees who refuse to carry, or to,work with employees who carry, weapons; and threatening to handlestrikers "like people shooting at a covey of birds."(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to joinor assist Local 925, International Union of Operating Engineers,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in its offices at Tampa, Florida, copies of the notice at-tached hereto marked "Appendix A." 4 Copies of said notice, to befurnished by the Regional Director for the Twelfth Region, shall,after being signed by Respondent's representative, be posted by Re-spondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.4 In the event that this Orderisenforcedby a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." CONE BROTHERS CONTRACTING COMPANY11T(b)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps Respond-ent has taken to comply herewith.B. The Respondent, Tampa Sand & Material Company, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating employees concerning their union membership,,sentiments, and activities; directing employees to canvass the unionsentiments of others; conditioning the recall of laid-off employees ontheir promises to vote against the Union; promising benefits if em-ployees reject the Union; threatening to discharge employees for re-fusal to work during the strike ; and warning employees not to visitor to give affidavits to the National Labor Relations Board.(b)Discouraging membership in Teamsters, Chauffeurs, HelpersLocal Union No. 79, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, or in any other labororganization of its employees, by discharging or constructively dis-charging said employees because of their union membership or otherconcerted activities, or discriminating in any other manner in regardto hire or tenure of employment or any term or condition of em-ployment to discourage membership in a labor organization.(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, tojoin or assist Teamsters, Chauffeurs, Helpers Local Union No. 79,International Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage'in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Otho Mathis, Woodrow Wilson, and Wyman Davisimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, and make each of them whole for any loss ofpay he may have suffered by payment to him of a sum of money equalto that which he normally would have earned from May 26, 1960, tothe date of the offer of reinstatement, less his net earnings during saidperiod(Crossett Lumber Company, 8NLRB 440, 497-498), said back-pay to be computed on a quarterly basis in the manner established bythe Board in F.W. Woolworth Company,90 NLRB 289.(b)Upon application, offer immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, to all those employees 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho were on strike on and after May 27, 1960, and who have notalready been reinstated to their former or substantially equivalentpositions,without prejudice to their seniority or other rights andprivileges, dismissing, if necessary, any persons hired by the Respond-ent on or after May 27,1960, who were not in the Respondent's employon that date.(c)Make whole the employees specified in paragraph numbered2(b), above, for any loss of pay they may have suffered by reason ofthe Respondent's refusal, if any, to reinstate them in the manner pro-vided in paragraph numbered 2(b), above, by payment to each of thesum of money equal to that which he normally would have earned aswages during the period from 5 days after the date on which he ap-plied for reinstatement to the date of the Respondent's offer of re-instatement, less his net earnings, if any, during said period.(d)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpaydue under this Order.(e)Post in its offices at Tampa, Florida, copies of the notice at-tached hereto marked "Appendix B." 5 Copies of said notice, to befurnished by the Regional Director for the Twelfth Region, shall,after being signed by Respondent's representative, be posted by Re-spondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that Florida Prestressed Concrete Co., Inc.,post at its offices at Tampa, Florida, copies of the notices attachedhereto marked "Appendix A" and "Appendix B," respectively. Copiesof said notice, to be furnished by the Regional Director for the TwelfthRegion, shall, after being signed by representatives of RespondentCone Brothers Contracting Company and Respondent Tampa Sand &Material Company, respectively, be posted by Florida PrestressedConcrete Co., Inc., immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places were notices to employees are customarily posted.Reasonable steps shall be taken by Florida Prestressed Concrete Co.,Inc., to insure that said notices are not altered, defaced, or coveredby any other material.6 See footnote4, supra. CONE BROTHERS CONTRACTING COMPANY113.IT ISFURTHER ORDERED that the complaint be dismissed as to Respond-ent Prestressed;that paragraphs numbered 21; 26, and 27of the com-plaint be dismissed as to all Respondents;that paragraphs numbered&MaterialCompany; and that the complaint be further dismissed insofar as itcharged Respondent'Cone Brothers Contracting Company with anunfair labor practice by the discharge of Phillip Johnson.APPENDIXNOTICE TO ALL EMPLOYEES ,Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act, we hereby notify our employees that :WE WILL NOT interrogate employees concerning their signing ofunion cards, their union'membership, meetings, and activities, ortheir strike intentions; inform employees that strikers'names arebeing taken and that they may as well leave the picketline and'leave the State, that a crew was moved to break up the Union,and that employees who refused -to cross the picket line have for-feited their jobs, nor will we characterize others as quits; threatenthat strikers and employees who sign union cards or who refuseto cross a picket line will be discharged and will be blacklistedor blackballed throughout the State; threaten that we will notsign a contract with the Union and will "starve out" the strikers;threaten to discharge and to arrest employees because of theirorganizational activities; threaten that we will go outof businessrather than go union; nor will we promise benefits to employeesfor going-along with the Company and for not striking.WE WILL NOT use shotguns and other weapons toward pickets ina threatening manner or, threaten to shoot strikers;nor will wearm supervisors, employees, and,guardsfor passagethrough theor offerto furn-ish, them guns or, other miscellaneous weapons; direct employeesto run over strikers ; characterize as "quits" employees who re-fusethreaten to handle strikers "like,people shootingat a covey ofbirds." ,WE WILL -NOT ill any othermanner interferewith, restrain, orcoerce our employees in the exercise of their right to self-organization,to join or assistLocal 925, International Union ofOperating Engineers, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choos-ing, or to engagein other concerted activities for the purpose of634449-62-vol.135--9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining or other mutual aid or protection, or torefrain from any or all such activities.All our employees are free to become or to refrain from becomingmembers of the above-named Union or any other labor organization.CONE BROTHERS CONTRACTING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate employees concerning their unionmembership, sentiments, and activities; direct employees to can-vass the union sentiments of others; condition of recall of laid-offemployees on their promises to vote against the Union; promisebenefits if the employees reject the Union; threaten to dischargeemployees for refusal to work during the strike; or warn employ-ees not to visit or give affidavits to the National Labor RelationsBoard.WE WILL NOT discourage membership in Teamsters, Chauffeurs,Helpers Local Union No. 79, International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers of America, or in anyother labor organization of our employees, by discharging orconstructively discharging them because of their union member-ship or activities, nor will we discriminate in any other mannerin regard to hire or tenure of employment or any term or condi-tion of employment to discourage membership in a labororganization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to join or assist Teamsters, Chauffeurs, HelpersLocal Union No. 79, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, or to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities. CONE BROTHERS CONTRACTING COMPANY115WE WILL offer to Otho Mathis, Woodrow Wilson, and WymanDavis immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their senior-ity or other rights or privileges, and make them whole for anyloss of pay they may have suffered as a result of our discrimina-tion against them.WE WILL, upon application, offer immediate and full reinstate-ment to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges, toall those employees who were on strike on and after May 27, 1960,and who have not already been reinstated to their former or sub-stantially equivalent positions, without prejudice to their senior-ity or other rights and privileges, dismissing, if necessary, anypersons hired by us on or after May 27, 1960, who were not in ouremploy on that date.WE wiLL make whole the employees specified in the paragraphimmediately above, for any loss of pay they may have sufferedby reason of our refusal, if any, to reinstate them in the mannerprovided in the paragraph immediately above, by payment toeach of them the sum of money equal to that which he normallywould have earned as wages during the period from 5 days afterthe date on which he applied for reinstatement to the date weoffer reinstatement,lesshis net earnings, if any, during saidperiod.All our employees are free to become or to refrain from becomingmembers of the above-named Union or any other labor organization.TAMPA SAND& MATERIALCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not be altered,defaced,or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended(61 Stat.136; 73 Stat.519), was heard in Tampa, Florida, fromJanuary 4 to February 9, 1961, pursuant to due notice.The case was heard on asecond amended consolidated complaint which issued on December 20, 1960,1 andwhich alleged that Respondent Companies,allegedly a single employer, had engagedin unfair labor practices violative of Section 8(a) (1) and(3) of the Act, whichmay be briefly summarized as follows:1Other amendments were offered during the hearing,some of which were allowed, somedenied.Respondents'motion for a further continuance was denied at the opening of thehearing, with permission to renew the motion at the conclusion of the General Counsel'scase in the event they were not prepared to go forward.When the General Counsel restedon January 18, Respondents'motion was granted to recess to January 31. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Each of the three companies, herein called Cone Brothers, Tampa Sand, andPrestressed, respectively,was charged separately with numerous specified acts ofinterference, restraint, and coercion, including interrogations, threats, and promisesof benefits, all in relation to union and strike activity.(b)Tampa Sand was charged with discriminatorily discharging Otho Mathis,Woodrow Wilson, and Wyman Davis on May 26, 1960.(c)Cone Brothers was charged with discriminatorily discharging Phillip Johnsonon June 1, 1960.(d)Respondent was charged as an entity with a number of specified acts bywhich it had in effect threatened employees on the picket line with injury and as-saults and had otherwise engaged in interference, restraint, and coercion by encourag-ing, condoning, and ratifying acts and conduct of supervisors and employees inusing various weapons, tools, and vehicles and in carrying and brandishing weaponsat the picket line.A separate allegation concerned an assault and a threat to assaultemployees on May 28, by I L. Cone, Jr.(e)Respondent was charged as an entity with issuing and distributing to otheremployers in the area a "blacklist" of the strikers,with instructions and/or requeststhat said strikers be denied employment, and with having effected,viathat black-listing, the discriminatory discharge of Robert Alvarez on June 8, 1960, throughthe agency of Brinson-Allen Construction Company.2The complaint also alleged that strikes called by Operating Engineers against ConeBrothers and Prestressed, and by Teamsters against Tampa Sand, were caused andprolonged by Respondents' unfair labor practices.Separate answers were filed by the three corporations, each of which containeda general denial of all unfair labor practices.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.RESPONDENTS'BUSINESSESCone Brothers, Tampa Sand, and Prestressed are Florida corporations whichmaintain their principal offices and places of business in Tampa, Florida.Their busi-nesses arefully described in section III, B,infra.I find on facts alleged in the com-plaint and admitted by answer that each of said companies is engaged in interstatecommerce within the meaning of Section 2 (6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 925, International Union of Operating Engineers, AFL-CIO, and Teamsters,Chauffeurs, Helpers Local Union No. 79, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, are labororganizations withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction, background,and issuesCone Brothers, Tampa Sand, and Prestressed employed, respectively, approxi-mately 900,200, and 150 employees in their closely affiliated businesses.(See sectionB, infra.)Operating Engineers began about February 1960 to organize the employees ofCone Brothers other than those in the maintenance shop, for whom it had been innegotiation with Cone Brothers for several months as collective-bargaining repre-sentative.The campaign was later extended to Prestressed.In late February,Teamsters began an organizational campaign of Tampa Sand employees.3Engineers.2 A separate complaint against Brinson-Allen, consolidated for hearing with the presentproceeding, w,as withdrawn by the General Counsel on January 3, 1961, following approvalby the Regional Director of a settlement agreement of the charge against Brinson-AllenThe, Trial Examiner dismissed as to Respondents the allegations concerning Alvarez atthe end of the General Counsel's case, but on appeal, during the recess, the Board re-instated the Alvarez allegations.2A representation petition was filed by the latter union on March 4 (Case No. 12-RC-862,not published in NLRB volumes), a Decision and Direction of Election issued May 24, andan election was held on June 7. Challenged ballots and objections raised issues whichwere ultimately considered by the Board in its Supplemental Decision and Order IssuedJanuary 16, 1961 (129 NLRB 1273)The matter is now pending before the RegionalDirector pursuant to the Board's order remanding the case. CONEBROTHERSCONTRACTING COMPANY117struck Cone Brothers and Prestressed on May 24, and Teamsters struck Tampa Sandon May 27.The alleged unfair labor practices occurred during the course of the organizationalcampaigns, and most of them during a period of a few weeks before, and duringthe early days of, the strikes.Charges were filed against the three companies both individually and jointly, andthe General Counsel has proceeded against them by a single complaint on the theorythat they constitute a single employer within the meaning of the Act.Thresholdissues concern that contention and the disputed status of many of the supervisorsof the respective companies by whom the alleged unfair labor practices were com-mitted.See sections B andC, infra.As both Cone Brothers and Tampa Sand operated a number of plant factilitiesand projects in and around Tampa, and as Cone Brothers' roadbuilding operationscovered a wide section of the State, the evidence herein related to many different andscattered settings in several different counties and many miles apart?The issues concerning unfair labor practices, proper, were largely factual, turningon the credibility of the opposing witnesses.The General Counsel's case as toencouraging, condoning, and ratifying the intimidatory use of weapons, etc., wasdefended on two bases: (a) denial of responsibility and of the instigation and ratifi-cation, and (b) picket line and other strike misconduct justified the instances whereworking employees and supervisors carried or exhibited weapons.Further issues concerned the cause and character of the strikes, which, thoughstarted separately, were merged under a single direction on May 27.Respondents also reargue contentions as to alleged denial of due process duringthe hearing and as to alleged harassment by the General Counsel in the prosecutionof the case, which should be briefly mentioned.Denial of the motion for a con-tinuance is mentioned in footnote1,supra.The formal file showed further thatRespondents had repeatedly sought earlier continuances from the Regional Director,some of which had been granted.Moreover, the record showed no instance in whichRespondents were handicapped in the full presentment of their case, and their briefpoints to none, same in the bare claim that their rights were (shomehow) prejudicedby denial of their motion for a continuance at the inception of the hearing.Respondents urge also rulings of the Trial Examiner denying their requests for theproduction of alleged prehearing statements given by General Counsel's witnesses,J.B. Phillips, Zeno Stansberry, Louis Johannsen, Henry Savage, Jr., and Lonnie Lee.The General Counsel produced affidavits from all except Johannsen (who had givennone), and represented that there were no other written statements which wereidentified, adopted, or signed by the witnesses.Bruckner and Romano had reinter-viewed the witnesses before the hearing and had made notes whose contents wereunknown to the witnesses.What Respondents were seeking was the production ofthose notes, which, of course, fell plainly outside the scope of Section 102.118 ofthe Board's Rules and Regulations, Series 8.It is difficult to comprehend the precise basis of the claim of harassment by theGeneral Counsel.What is specifically complained of appears to be: a delay of41/2months in issuing the complaint, plus the fact of five amendments, plus theclaim of "frivolous and trifling allegations," and plus the fact that certain earliercharges were dismissed by the Regional Office on the basis of insufficient evidenceat the time.The only one of those which, if true, would warrant scrutiny by theBoard (see Section 3(d) of the Act) is that of frivolous and trifling allegations;and the findings hereinafter made on the entire evidence dispose of that.A word should also be said concerning the organization of the report, which initselfpresented a considerable problem because of the length of the record, themyriad incidents, and the separate and joint allegations concerning the three corpo-rations.The most convenient arrangement (and one which follows generally theorganization of the complaint) is to treat separately the portions of the case whichrelate to the companies individually, and then to proceed to those which apply tothem jointly, i.e., the allegations concerning the threatening use of weapons, tools,etc., and those concerning blacklisting and discharge by blacklisting.The only back-tracking which will be necessary under that arrangement will be on the evidencerelating to weapons, etc., and Respondents' counterevidence concerning picket lineand other strike misconduct.* Some of the locations were over 100 miles from Tampa (Orange City, for example).The Lansing and Nobleton rock mines were well over 50 milea from Tampa ; the haulfrom Noble ton to Kissimmee was farther than that; and the drive from Nobleton toParrish was around 90 miles. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The "single employer" issueCone Brothers, Tampa Sand, and Prestressed operate businesses which are closelyaffiliated in ownership,control,management,and in their actual operations.ConeBrothers is engaged chiefly in the business of road, bridge, and sewer contracting inthe State.Tampa Sand deals in sand, shell, and crushed stone, and it manufacturesand sells concrete blocks and ready mixed concrete. Prestressed manufactures andsells prestressed concrete products.The three companies are "family" corporations; they were organized during thelifetime of J. L. Cone, Sr., father of the Cone brothers, J. L., Jr., C. W., and Douglas,to whom control descended upon the death of the senior Cone in July 1957. Justprior to his death, J. L. Coke, Sr., was negotiating with certain building tradesunions,and J. L., Jr., took over the position as negotiator upon his father's death.Except for a one-fourth interest which Fred H. Poe (uncle of the Cone brothers)owned in Tampa Sand,5 the record does not indicate any stock holdings in any ofthe three companies by anyone other than the senior Cone during his lifetime andnone since his death save by his sons and members of their families.Thus theCone brothers own all the stock in Cone Brothers and they own the controllinginterest(more than 51 percent) in Prestressed and Tampa Sand.The three brothers are the directors of Cone Brothers and they, plus Charles Poe(son of Fred Poe) are the directors of Tampa Sand and Prestressed. J. L. Cone, Jr.,ispresident of Cone Brothers and Tampa Sand and is vice president of Prestressed.Douglas Cone is president of Prestressed and vice president of Cone Brothers andTampa Sand. C. W. Cone is a vice president of Cone Brothers and is treasurer ofTampa Sand and Prestressed.William 0. Stubbs is comptroller of all three com-panies,is secretary-treasurer of Cone Brothers, and is assistant secretary of TampaSand and Prestressed.Fred Poe is secretary of Prestressed and secretary and gen-eralmanagerof Tampa Sand. Jack Newsome is assistant vice president of Pre-stressed and is assistant secretary of Cone Brothers.Paul Gillan is general managerof Prestressed.Though the companies' operations take place at numerous locations, the heart ofthe entire organization is a single office building at 309 Caesar Street in Tampa,6which houses the general offices of the three coompanies.Though separate staffsdo there the clerical work for the companies under different supervision, all areunder the overall supervision of Comptroller Stubbs, and there are also one or twocommon employees.A single switchboard serves the offices with two operators, oneof whom is carried on Cone Brothers' payroll and one on Tampa Sand's. Thejanitor is paid wholly by Cone Brothers.The building itself, formerly owned byCone, Senior, is now leased by the three companies from the executors of the estate(i.e., the Cone brothers, Fred Poe, and a local bank) under separate documents andrental payments.Cone Brothers purchases about 25 percent of the total production of Prestressedand less than 25 percent of the total production of Tampa Sand (other than concreteblocks, which it does not use).The prices are the same as charged to other cus-tomers, and Cone buys also from other suppliers whenever their sources of supplyare closer to the jobsites.Cone Brothers in turn sometimes performs hauling,excavating, and paving work for the other companies, with appropriate billing forservices.According to Stubbs' affidavit furnished to the Board in connection with a sec-ondary boycott proceeding, Case No. 12-CC-108 (not published in NLRB volumes) :Cone Brothers Contracting Company has over a period of at least five yearsparked equipment on Tampa Sand property locations and Cone employees haveover the same period at various times, reported to their supervisors on TampaSand & Material property locations.Conversely, Tampa Sand has parkedequipment on Cone Brothers' property and various Tampa Sand employeeshave customarily reported to their supervisors on property locations owned byCone Brothers Contracting Company, such Cone Brothers and Tampa Sandlocations being used interchangeably.Likewise the Shop location at the cornerof Cumberland and Jefferson Streets is a shop which is jointly utilized formaintenance of equipment of both Cone Brothers Contracting Company and5 Poe has since divided a portion of his holding among his sons9 A number of Cone and Tampa Sand facilities are on adjoining or nearby blocks, e g.,the maintenance shop, the block plant, storage lots for blocks, and truck and other park-ing lots.Prestressed also maintains its main clerical office at its plant on 56th Street, on theoutskirts of Tampa. CONE BROTHERSCONTRACTING COMPANY119Tampa Sand & Material. Said shop is the location where the employees ofCone Brothers Contracting Company had reported to and from work on theBrandon Shopping Center paving job.Various employees of Tampa Sand &Material had also reported for work at said shop location before the strike.The joint use of Cone Brothers Contracting Company and Tampa Sand &Material operational property locations as reporting places for work crews ofthe two companies was and continues to be a common practice.Testifying as a witness, Stubbs minimized the extent of the foregoing interchanges,stating that they generally occurred when the companies were doing work for oneanother.There was also testimony by other witnesses that some of the same prac-tices were followed with other concerns outside the Cone organization on occasionswhen contract work was being done at other sites.There was no evidence of interchange of employees among the three companies.Stubbs' affidavit also contained the following paragraph:Tampa Sand & Material stock is owned by the same stockholders who ownthe stock of Cone Brothers Contracting Company.Tampa Sand & Material,like other Cone affiliates has the same labor relations policy set by Cone BrothersContracting Company officers, has interlocking directors and utilizes its work-ing locations at times as part of the same business enterprise.The labor rela-tions policy for the above two companies is determined by J. L. Cone, Jr.,Douglas P. Cone, and Fred H. Poe.Stubbs testified that though he did not prepare the affidavit, it was submitted tohim for signature by someone in his office; and it was stipulated that the affidavitwas submitted by Fisher's firm to the Board in connection with the secondary boy-cott case,supra,and that the Cone companies were not the Charging Parties therein.Stubbs, who held a degree in business administration from Emory University, ex-plained as a witness that:... [M]y understanding of Labor Relations policy as contained in this state-ment has pertained to me, the only things that I am concerned with was wagerates and wage benefits that generally affect the work that I have supervisionover.The Labor Relations policy for the above two Companies as I referredthere are set by Mr. Cone, Jr., Mr. Douglas Cone and Mr. Fred Poe. Theyare, either individually or as a group, majority stockholders who elect the Boardof Directors who discharge those responsibilities, and the ultimate responsibilityis in their hands.J.L.Cone, Jr., denied that the labor relations policy for Tampa Sand andCone Brothers is set by himself, Douglas Cone, and Fred Poe, and testified that hewas in charge of labor relations at Cone Brothers, Fred Poe at Tampa Sand, andDouglas Cone at Prestressed.Cone also denied that there were either any meetingsof directors or officers of the companies concerning a labor relations policy anddenied that he met or consulted with Poe or Douglas Cone or C. W. Cone concerningsuch a policy.Admitting general discussions as to overall business conditions, Conedenied that he had anything to do with the other two companies as to setting wagerates, working conditions, etc.Final facts of some relevance are that holiday and vacation benefits vary betweenthe three companies and that the employees of all three have a single credit union.Concluding FindingsThough I do not conceive it to be crucial to the General Counsel's case,? I findfrom the entire evidence that the three corporations constitute a single employerwithin themeaningof the Act.The Cone brothers now share jointly the commonownership and control of the companies which formerly reposed in their father'shands.Their's are the top executive positions, and as they constitute the majoritystockholders and majority directors, their control is incontestable.That minor officesand some of the day-to-day management functions are in the hands of others doesnot belie the reality that actual control of the companies is by the brothers Cone.To justify a finding in an unfair labor practice case that separate legal entitiesconstitute a single employer it must generally appear that they are not only subjectto common control but also that a controlling ownership interest in the companies? There is no suggestion from the record that any of the three companies would beunable to remedy such unfair labor practices as may be found against them.Consolidation of these cases for hearing was plainly justified,without regard to thesingle employer point,because of charges filed against the three companies jointly. '120DECISIONS ,OF NATIONAL LABOR RELATIONS ^ BOARDis held by the same individual or group of individuals.Dearborn Oil and Gas Cor-poration, et al.,125 NLRB 645,647, citingN.L.R.B. v. Somerset, Classics, Inc., et al.,193 F. 2d. 613 (C.A. 2), enfd. 90 NLRB 1676; andN.L.R B. v. Federal EngineeringCompany Inc.,here plainly meets that requirement.Though the operations -of the three companies cannot strictly be termed "inte-grated," they are closely related.Furthermore, the absence of the factor of integra-tion does not prevent a finding of a single employer where other factors are sufficientto support the finding.Technical Tape Corporation,111 NLRB 845. Neither isthe fact of separate managers conclusive.'Id.Here we' have in addition to commonownership and control, centralized office and accounting facilities, interuse of plantfacilities, and joint upkeep and care of equipment.'Centralized control of labor relations is, of cdiirse, another factor which is'fre-quently stressed by the Board in finding common control of separate legal entities.Dearborn Oil and Gas Corporation, supra,and cases there cited at footnote 8.Onthat point Stubbs' affidavit, if read literally, would leave no room for question, andhis explanation as a witness did not substantially detract from itThough Conetestified that he, Fred Poe, and Douglas Cone were in charge of labor relations atCone Brothers, Tampa Sand, and Prestressed, respectively, that testimony cannot beaccepted literally either in view of his admission that he took over his father's placeas negotiator for the companies with the building trades unions.Furthermore, asStubbs observed and as the facts established, the Cones and Poe are majority stock-holders and (majority) directors, and the ultimate responsibility is in their hands.,Neither that nor any other legal responsibility can be evaded by a failure to call.formal meetings of the directors or officers. In reality, as Stubbs testified, the laborrelations policy was in the hands of J. L. Cone, Jr., Douglas Cone, and Fred Poe.I conclude and find, on the basis of the entire evidence, that the three companiesconstitute a single employer within the meaning of the Act.C. The supervisorsLitigated at great length in this case were issues concerning the supervisorystatus of practically all of the 31-odd persons by whom the alleged unfair labor prac-ticeswere committed,8 including, indeed, some as to whom Respondent's counsel:herein had stipulated supervisory status during representation proceedings (i.e. RobertCampion and David Bracewell. SeeFlorida Prestressed Concrete Company, Inc.,Case No. 12-RC-962, Decision and Direction of Election, issued September 23,1960, not published in NLRB volumes). The issues are substantially narrowed inRespondent's brief, in which it specifically denies the supervisory status of IkeThomas, Richard Trent, John Vaughn, Jimmy Madeloni, Henry Herndon, LesterDoss, John Fraizer, John Connors, Max Hendry, and Harold White. It is alsonecessary to consider the status of Erwin Stevenson (Hadacol) and Gene McCul-lough, since it is not clear that Respondent has abandoned as to them its contentionsat the hearing.As to all others listed in footnote8, supra, Ifind that the evidenceplainly established as to each the possession and the exercise of one or more of thefacets of supervisory authority specified in Section 2(11) of the Act.We now turn to the 12 whose status is in issue.Ike Thomas and John Vaughn were shop foremen and Richard Trent a truck fore-man under John B. Haenel, shop superintendent of Cone Brothers. Charles Bailes,who was "next in command" to J. L. Cone, Jr., testified that though they did nothave the right to hire or fire, they had the right to and did make effective recommen-dations to Haenel.By this Bailes explained that though the superintendent wouldmake his own investigation and decision, the foreman's recommendation would be"strongly considered." 9There was also undisputed testimony concerning the actual8 Cone Brothers:Walter Cooper, J. C Doolittle, Henry Herndon, Otis Williams, FrankBoyer, Don Smith, Charles Baffles, Erwin Stevenson, A. E. Davis, Lester Doss (Dawson),Herbert Meeks, John Connor, Ike Thomas, John Frazier, Jimmy Madeloni, John, B. "Fats"Haenel, Richard Trent, Gene McCullough, Mike McCartney, Hansel Silas, Virgil Lee, andJohn VaughnTampa Sand:Charles Poe, Fred H Poe, Max Hendry, Dave Linton, and Joe Ciprich.Prestressed*William Cooper, Dave Bracewell. Harold White, and Robert CampioneThough Stubbs gave testimony in which he first equated the payment of a salary withthe according of supervisory status on Respondent's records, he corrected that testimonylaterAll supervisors were apparently paid on a salary basis, but not all persons socompensated were supervisors, as demonstrated by the example of dispatchers, Gray,Sellers, and Dunning. CONE BROTHERS CONTRACTING COMPANY121discharge of an employee by Vaughn. Though Trent denied that he had the authorityto hire or fire or had exercised such authority, there was testimony by three witnessesconcerning actual instances of hiring and firing, and there was also testimony thatTrent called and talked at meetings of the employees as a representative of manage-ment.Thomas' denials that he was without authority to hire and fire were im-peached by his affidavit given to the Board.I conclude and find that Thomas, Vaughn, and Trent were supervisors within themeaning of the Act.Bailes testified that Gene McCullough was hiredas secondin command to ShopSuperintendent Doolittle but remained only a short time; that like Thomas, Vaughn,and Trent, McCullough could make effective recommendations for hiringand firing.Henry A. Lynn testified to witnessing an actual discharge by McCullough, who wasnot called as a witness.It istherefore concluded and found that McCullough wasa supervisor within themeaning ofthe Act.Erwin Stevenson was a laborer in the sewer department under Foreman A. E.Davis, andsometimesacted as leadman or working foreman when so designated byDavis.The evidence wholly failed to establish that Stevenson possessed supervisorystatus; it showed only that he sometimes gave routine directions to his helper orhelpers, with whom he worked manuallyfull time onan hourly basis.Jimmy Madeloni was a brickmason who worked underSuperintendentBoyer ofthe sewer department.Normally two or three employees worked with him (e.g., ahelper and a mortar mixer) and they were paid on an hourly basis.ThoughMadeloni himself spent his full time doing manual labor, he was paid on a salarybasis.Holly Maney testified that Madeloni hired him on the spot when he appliedfor a lob, and Harold Rickey testified that Madeloni put to work two different menwhom Rickey took to the job.Madeloni testified that though he was without author-ity to hire or fire, he recommended to Boyer and got Boyer's permissionor approvalbefore acting.Thus he testified:Q. In other words, you went to Mr. Boyer and said, "I'd like to hire thisfellow," and Mr. Boyer said, "All right."A. That's right.As it is apparent that Madeloni had in any case authority effectively to recommendthe hiring and firing of employees, I find that he was a supervisor within the mean-ing of the Act.Henry Herndon was an assistant to Walter Cooper and was foreman of the nightshift at such timesas itwas operating.During such periods he undoubtedly qualifiedas a supervisor, for there was testimony that he "bossed" the night shift in the samemanner asCooper did the day shift.However, the night shift was terminated onApril 15, before the crew was moved away from Skipper Road.As the findingsherein are being limited to conduct which followed that move (for reasons herein-after stated), Herndon's status must be considered after the move to Lansing.The General Counsel did not establish by a preponderance of the evidence thatHerndon had supervisory status after the move. Indeed, the evidence was confinedalmostexclusively to the earlier period, including, for example, testimony that Hern-don discharged Wayne Nelson and James C. Martin, Jr. Furthermore, as to thelatter discharge, James C. Martin, Sr.'s testimony that Herndon had discharged his'son was impeached by his prior affidavit to the Board that Cooper informed himthat Cooper had ordered the discharge. I credit Cooper's testimony that he himselfeffected or ordered both discharges.The evidence is scanty and confused bothas tothe identity of Lester Doss (Daw-son) and as to his commission of alleged illegal conduct.Though Doss was notpaid on a salary basis, as were all other supervisors, Zeno W. Stansberry testifiedthat the truckdrivers at Parrish took their orders from Doss, who took his orders inturn from Hansel Silas, job superintendent.Bailestestified that Doss was a me-chanic, who had no right to hire or fine, but that he made recommendations which"would be listened to very carefully" by his supervisor.The only allegation concerning Doss joined him and Herbert Meeks in threateningemployees with automatic replacement in the event they had anything to do withtheUnion.The only evidence concerning that appears to be the testimony ofVictor Adams concerning a statement by Meeks on the Orange City job made inthe presence of "Lester," who was described only as a mechanic.There was noevidence that "Lester" himself said anything on the occasion.Though the point therefore seems moot, L conclude and find that the preponder-ance of the evidence does not establish that Doss was a'supervisor. 'John Frazier was a salaried foreman in charge of'a grubbing and clearing crewof 8 to 10 men' on highway projects of 7 or moremilesin length, working immediately under ,the job superintendents.JamesW. Harrison testified that he worked 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder Frazier some 5 or 6 months, taking all of his orders from Frazier andapplying to Frazier for time off.Tommy Fewox testifiedto having seenFrazierhire and fire laborers.Frazier testified that his practice was to notify the jobsuperintendent both when he needed men and when he did not need them, and thatthough the superintendent usually followed hisrecommendations,he did so onlyafter checking.Under the foregoing circumstancesand sincesome 75or more men were em-ployed under the job superintendent in various operations along a 7-mile stretch,it is concluded and found that Frazier, who ranked next to the superintendentvis-a-vis his crew, was a supervisor within the meaning of the Act.Cone's asphalt plant operated under the general supervision of SuperintendentMike McCartney, who testified that his time was equally divided between the plantand the road operations.When he was not there, John Connor was in charge of theplant, directing it in the same manner as McCartney did when present.Thoughboth of them testified that Connor had no authority to hire or fire, they admittedthat Connor customarily interviewed applicants in McCartney's absence and con-ferred with McCartney concerning the hiring.G. J. Burke (whose duties includedleaning up the plant office) also testified that Connor actually hired and firedemployees in McCartney's absence.Since it was plain from McCartney's testimony that Connor was the only personwho supervised the plant and its employees in McCartney's absence for half of thetime, I conclude and find that Connor was a supervisor.The status of Max Hendry, Tampa Sand's "truck foreman," was litigatedat greatlength.Though Hendry was hired in February 1960, chiefly for the purpose ofseeingthat thetrucks were kept clean and in good condition, he did no mechanicalwork himself, and his duties included checking on, and making reports to CharlesPoe on, the performance of the drivers, which led directly to the loss of their yard-age bonuses where they failed to heed Hendry'swarningsto rectify the conditionof their trucks.Though I credit the testimony of Hendry 'and Poe that Hendry'sname or signature did not appear on the posted notices that yardages were beingforfeited, I find that Hendry himself posted the warning notices.And though Poehimself made the final decisions (to forfeit yardage), it was plain from the entireevidence that if the decisions were not the results of conferences between them, theywere largely based on Hendry's reports.Furthermore, Poe confirmed his testimonyin the representation case (12-RC-862) that he would give "very'seriousconsidera-tion" to Hendry's recommendations for discharge.Itwas alsoplain from theentire evidencethat both Poe and the drivers lookedupon Hendry as a representative of management.Hendry had taken over a partof the job which Poe himself had formerly done, and the drivers viewed Hendryas being directly responsible for the loss of their bonus payments.Poe, who hadnot formally conferred on Hendry the power to hire and fire, did so immediatelyafter the strike began.Furthermore, on the day before the strike, when faced withthe problem of offering reinstatement to D. L. Greene and Lester Cumbest, it was,significantly,with Hendry that Poe conferred about finding work for them to do,a matter which was entirely foreign to his ostensible duties.I therefore find on the basis of the entire evidence that Hendry was a supervisorand an agent of Respondent.Harold White was the truck dispatcher and shipping and receiving clerk (salaried)of Prestressed.He testified that he spent the bulk of his time (divided roughly 70percent in the office and 30 percent in the yard) in work which was of a routineclerical nature, that there were no employees underhis supervision,and that he hadno authority to hire or fire, or to make recommendations, or .to interviewapplicantsfor employment.Against that was the testimony of Forrest Walker that as a truck-driver he worked under White, and that White had once hired an employee in hispresence; that White assigned jobs and also sometimes assigned overtime work.In therepresentation proceeding involving Prestressed(12-RC-926, not publishedinNLRB volumes),its general manager,Paul Gillan, testified thatWhite "recom-mends on hisdrivers."The Board, however, rejected the Union's contentionthat thedispatcher was a supervisor,holding that:The truckdispatcher assembles trucks for a particulardelivery,sees that theyare loadedproperly,coordinates dispatchingof trucks,and also receives ma-terials.He has no supervisoryauthority. . . .We find that the individuals inthese disputedcategoriesare not supervisors within the meaning ofthe Act... .I conclude and find on the basis of the entire evidencethatWhite was not asupervisor,and that to the extent that he exercisedauthorityof a certaintype, suchexercisewas of a merely routine nature,not requiring the use of independentjudgment. tiCONE BROTHERS CONTRACTING COMPANY123D. Cone BrothersThe evidence concerning Cone Brothers proper included(1)various alleged8(a)(1) statements made by Walter Cooper to members of his rock haul crew,first at the Skipper Road batch bin(of Tampa Sand),and later while operatingin the Nobleton-Lansing(Brooksville)area;(2)miscellaneous 8(a)(1) statementsby other supervisors at the maintenance shop and at other points in and aroundTampa, plus the alleged discriminatory discharge of Phillip Johnson;and (3) othersimilar conduct by supervisors on road and bridge projects in the vicinity of PolkCity and Orange City and at Parrish.The evidence will be summarized in theorder indicated,reserving for consideration under the joint allegations(sectionG,1, infra)all evidence relating to guns, weapons,etc., and to picket line and othermisconduct.1.Walter Cooper and the rock haul crewCooper supervised a crew of some 40 rock haulers,which was based until April 25at the Skipper Road batch bin on the northern outskirts of Tampa.The crewwas divided between day and night shifts until about April 15 when the night shiftwas cut off;and shortly thereafter the crew was moved first to Lansing and thentoNobleton,severalmiles north and northeast of Brooksville,respectively.Theelimination of the night shift and the transfer of several other drivers to Parrishbefore the strike reduced Cooper's crew to around a dozen drivers.Numerous witnesses for the General Counsel testified to a variety of coercivestatements which Cooper made, both to individuals and to groups,during an overallperiod from March until after the strike began,including a number which weremade at Skipper Road.I begin this section of the case by reconsidering Respondent'smotion to exclude all evidence relating,to Cooper's conduct at the Skipper Roadlocation on the ground that the General Counsel had already litigated it in a priorcase,No. 12-CA-1406,132 NLRB 472,which was read on July 6 and 7, 1960,before Trial Examiner John C.Fischer,whose report is now before the Board.Inasmuch as charges filed subsequent to those involved in the earlier case werebroad enough to cover the Skipper Road incidents,the General Counsel was permittedto proceed at the hearing on a basis which excluded all evidence which went intothe former record.Thus no witnesses were called who testified before except JamesC.Martin,Sr., and his testimony was confined to matters not involved in the priorhearing.After the General Counsel had rested,the Board decided on January 18, 1961,Peyton Packing Company Inc.,129 NLRB 1358,which makes it necessary to givefurther consideration to the ruling at the hearing, since a comparison of the presentrecord with the former one shows that the same subject matter was involved in theincidents and statements at Skipper Road, and to that extent the General Counselis relitigating violations of the same section of the Act, i.e.,Section 8(a)(1).InPeyton Packingthe Board held as follows:The foregoing factual recital presents an issue as the propriety of twicelitigating the withholding of the December 1958 bonus as a violation of differentsections of the Act, and of twice litigating the cause of the March 3, 1959,strike.We hold that the General Counsel proceeded improperly.Generally speaking,sound administrative practice,aswell as fairness torespondents,requires the consolidation of all pending charges into one com-plaint.The same considerations dictate that, wherever practicable,there be buta single hearing on all outstanding violations of the Act involving the samerespondent.To act otherwise results in the unnecessary harassment of re-spondents.We would note here that the Board does not grant Respondents second hear-ings to relitigate allegations made against them because they may have mis-handled their defense in the original presentation of the case.Only in theexceptional instance,such as where evidence is newly discovered,or where ahearing has been conducted in a prejudicial manner,does the Board grantrespondents further hearings.The General Counsel's status before the Boardin these adversary proceedings is no greater than that of any respondent. Inshort, the General Counsel is not a favored litigant,and he is not entitled toany privileges not accorded to any other litigant appearing before the Board.[All citations omitted.]Though the situation inPeytonarose under different circumstances,the presentcase is a stronger one in the respect that here the General Counsel is twice litigatingthe same subject matter as a violation of thesame sectionof the Act.In any eventthe principle there stated by the Board appears to be applicable.The General 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel should not be permitted to bring in a new crop of witnesses (all membersof Cooper's rock haul crew) because the Trial Examiner did not credit those whomhe called before.Though the record in the earlier case indicated that the General Counsel mayhave placed some reliance on the Trial Examiner's observation that the evidencehad reached the cumulative stage and that there was no necessity for calling numerouswitnesses on the same matter, there were proper courses by which the GeneralCounsel could have protected his position both during and after that hearing.Thushe could have announced at the time the extent of the cumulative evidence (includingthe names of witnesses) which he would refrain from offering in view of theTrial Examiner's observation.At the end of Respondent's case, if dissatisfied withthe preponderance of the evidence, he could have called his additional witnesses torefute the testimony of Respondent. If additional evidence was discovered afterthe hearing closed,10 he could have moved to reopen the record on the ground ofnewly discovered evidence.After the issuance of the report he could have movedthe Board to reopen the record if misled to his prejudice by the Trial Examiner'sdiscouragement of further cumulative evidence, which, if received, might well havetipped the scales on the Trial Examiner's ultimate resolution of the credibility issues.But to give the General Counsel a new bite at the apple merely because hesuffered defeat through misjudging the strength of his prior showing would accordhim that favored status as a litigant which the Board has condemned.Certainlyit is plain that if the prior findings had been in the General Counsel's favor, therewould be no justification for giving him another whack at Respondent with the samestick; indeed, a remedial order in that case would render surplusage any order in thepresent case covering the same conduct.Though I shall, for the foregoing reasons, omit findings concerning allegedillegal conduct which was involved in the earlier case, there still remains a difficultproblem of making proper excisions.Comparison of the testimony in the presentcase with that given by the witnesses before convinces me that Cooper's statementsto groups of employees at Skipper Road were plainly litigated in the prior case.By-and-large also the subject matter of his statements to individual employees atSkipper Road was substantially identical in the two cases.Evidence was offeredin the present case of statements which Cooper made away from the Skipper Roadbatch bin, and these I find were plainly outside the scope of the prior litigation ofCooper's conduct.ilThus I conclude that the line can safely be drawn to excludeall conversations and statements at Skipper Road and to include all which occurredaway from there, i.e., at Lansing, Nobleton, Brooksville, and Kissimmee.Eleven members of Cooper's crew testified to a succession of interrogations byCooper concerning the signing of union cards, threats that Cone would not signa contract with the Union, and that strikers would be blacklisted or "blackballed."There was also testimony that Cooper stated that he had moved to Lansing (orBrooksville) to get rid of the night shift, and to "bust up" the Union, because allthe "instigation" of the Union was done on the night shift; that Cooper knew all thedrivers who joined the Union; and that those who did not join and who were forthe Company, or who "stayed with Cone," or who worked, would be taken careof, or would "get the gravy."There was also testimony that Cooper stated thattruckdrivers had "quit" or "forfeited" their jobs by refusing to cross the picket line.Against the foregoing Respondent offered Cooper's testimony and limited cor-roboration by Robert C. Bradley.12With few exceptions Cooper denied so much ofthe foregoing testimony as attributed to him, statements of a coercive type.Cooperadmitted at one point that he asked a Mr. Dixon and Emory McClellan, and mayhave asked J. C. Phillips, about signing cards or about union activities, but on cross-examination Cooper not only denied questioning Dixon and McClellan, but could notremember having testified that he did so.Cooper also denied at one point that he"Since all the additional witnesses were members of Cooper's crew, it is difficult tosee how they could have been overlooked in the investigation of the earlier charges ; butregardless of the adequacy of that investigation, the mere fact that there were on filelater charges which were broad enough to cover the same subject matter should notadvance the General Counsel's position11One exception to this statement was the testimony of Mike Capriglioni that Cooperquestioned him and James R Blackstock concerning the signing of union cards. On theGeneral Counsel's concession that Blackstock was present and that P.lackstock had testifiedto the interrogation in the earlier case, I granted Respondent's motion to strike that partof Capriglioni's testimony.11Conspicuously absent was any testimony by Henry Herndon, Cooper's assistant, whowas present on many of the occasions which the General Counsel's witnesses testified to. CONE BROTHERSCONTRACTING COMPANY125told any of his drivers that they would be blackballed or blacklisted, explaining thathe did not use thatterminology,but at another point he freely admitted, however,that he.had related to his drivers "many times" a personal experience of his ownwhere he felt he had beenblacklisted.-Cooper's testimony thus left with little weight Bradley's testimony that he neverheard Cooper say anything about being blacklisted or blackballed.Bradley's cor-roboration of Cooper was otherwise limited to testimony that (a) Cooper told thecrew the transfer to Nobleton was to haul rock to Interstate 4 (Kissimmee); (b) therewas picketing at Nobleton on May 24; and (c) Cooper explained the reason forholding up paychecks on May 27 as the necessity for checking on debts due to thecredit union.As to (a), there was no indication that Bradley was present on theoccasions which the General Counsel's witnesses testified to concerning the move toNobleton.As to (b), there was no formal picketing at Nobleton until May 27, thoughthere was evidence that Martin, Sr., and an unidentified man talked with Cooper onthe 24th.As to (c), I credit Cooper's and Bradley's testimony on this point, withwhich some of the testimony on the General Counsel's side was in accord.In view of the cumulative testimony against Cooper, the failure to call Herndon,and the limited corroboration, I credit generally the testimony of the General Coun-sel'switnesses, though I do not do so literally or without qualification. In somerespects, for example, testimony by some of the witnesses went beyond their affidavitsto the Board 13 and also beyond the testimony of other witnesses for the GeneralCounsel.The two chief illustrations were testimony by some of the General Coun-sel'switnesses that Cooper conditioned delivery of paychecks to certain drivers onMay 27 on their working behind the picket line, and testimony as to statements byCooper that drivers who refused to cross the picket linewould be automatically dis-charged and replaced.On the first point, testimony by some of the General Counsel's witnesses was insubstantial accord with Cooper's and Bradley's, which I credit.On the second point,I am convinced from the entire evidence in the case that to the extent that Cooperconfined his remarks to the effect of a refusal to cross the picket line, he was onlyrepeating the content of a notice which Cone Brothers had issued to the employees onor about May 18, and which contained a noncoercive statement concerning both em-ployer and employee rights in a strike situation (i e., the employees were free to strikeor not; the Company intended to operate, to hire immediate replacements for strikerswho, when replaced, wouldno longer have a job with Cone Brothers).Itwas just as plain, however, that (1) on a number of occasions Cooper did notconfine his statements either to the letter or to the sense of the notice, and (2) on otheroccasions he misapplied or misinterpreted the statement in connection with refusals bycertain drivers to cross the picket line.As to (1), Cooper told D. M. Mathis that the notice of May 18 applied toanyonewho signed a union card,even though the signers did not participate in the strike.Hetold James J. Quinn that anyone who signed union cards and went on strike "wouldbe out."He told John Siers that those who did not work (during the strike) would beput on a blacklist, which would be distributed to employers throughout the State, andthat those whose names were on it would not get a job.He interrogated EugeneWilliams at Kissimmee about signing aunioncard and told him that all drivers whosigned would be replaced and fired, and he told Benjamin Boykin, similarly, that hehad orders to check on those who signed cards and that those who did and who refusedto cross the picket line would be replaced and fired.Finally, there was testimony byJames Dewey Hayes, Cooper's brother-in-law(who lived in a house trailer at Lansingmine for some 6 weeks with Cooper), that though Cooper stated on numerous occa-sions that strikers would be replaced and that the replacements would have the jobs,he sometimes became angry and added other statements, such as that J. L. Cone wouldnever signa unioncontract, and that those who went out on strike would be starvedout before Cone wouldsign.14(2)Cooper's handling of actual refusals to cross the picket line demonstratedfurther his misconception of the notice.At Kissimmee on May 24, Quinn refused todrive his truck across the picket line and Cooper himself drove it through.When18 Since It was apparent from the record that Bruckner and Romano had reinterviewedthe witnesses before the hearing and had explored and developed facets of testimony be-yond those covered by the original Investigator who took the affidavits, -it Is difficult todetermine the extent, If any, to which prior affidavits constituted Impeachment.14 Testimony by Joseph Lariez that Cooper Informed him that If he stayed home duringthe strike he would be fired for walking off the job and that Cooper also referred to theprobability of "blackballing" are not credited in view of Lariez' prior affidavit to theBoard. 126DECISIONSOF NATIONAL LABOR RELATIONS BOARDSiers asked Cooper what he was going to do about Quinn, Cooper replied, "Quinnquit his job when he got out of the truck."Quinn testified that when he refusedCooper's order to pull across the picket line and got out of the truck, Cooper told him,"You just forfeited your job." Quinn hitchhiked with Cooper back to Nobleton afterthat incident, and, although Cooper directed Quinn to take the pickup truck back tothe mine, he told Quinn that he had no job and directed him to go back and ring out.15Siers also testified that when he refused to drive his truck through the picket line atNobleton on May 27, Cooper said, "Hit the clock and pick up your time and go.You've quit your job, haven't you?" Zeno Stansberry testified similarly that Coopertold him that so far as Eugene was concerned, Stansberry had quit (by not crossingthe picket line).Eugene Williams testified that when he refused to cross the picketline,Cooper stated that Williams should "hit the clock" and go home, and that, "Youboys will be blacklisted if you all go through with this."Cooper ordered Mike Ca-priglioni (whom he knew to be on strike at Parrish) back to work at Brooksville andtold him that if he did not report there would be no more work for him ever.Based on the entire evidence concerning Cooper's conduct, I find that Cooper:(1) Interrogated employees concerning the signing of union cards; (2) informedemployees the crew was moved to Lansing to break up the Union; (3) threatenedthat employees who signed union cards or who went on strike or refused to crossthe picket line would be discharged; (4) threatened that strikers or employees whorefused to cross the picket line would be blacklisted or blackballed throughout theState; (5) threatened that Cone would not sign a contract with the Union and would"starve out" the strikers; (6) characterized employees who refused to cross thepicket line as "quits" and informed others that they had "forfeited" their jobs and(7) promised benefits to employees who did not strike, but who stuck with Cone.By all of such conduct, Cone Brothers engaged in interference, restraint, and coercionwithin the meaning of Section 8 (a) (1) of the Act.2.The discharge of Phillip Johnson; other events in TampaWe begin this section of the case with conduct attributed to certain supervisorsin the sewer department (i.e., Superintendent Frank Boyer; Foremen A. E. Davisand Jimmy Madeloni, and Erwin Stevenson), including the alleged discriminatorydischarge of Phillip Johnson.Section 8(a) (1) allegations concerning Erwin Stevenson's conduct must fall, ofcourse, on the finding previously made that Stevenson did not have supervisorystatus.However, the evidence concerning statements which were attributed to himby Alonzo Brown and Phillip Johnson must be considered because of their bearingon Johnson's discharge.Brown testified that during the time when union cards were being distributed onthe job, Stevenson told some of the employees that if he caught anyone signing acard, he would have Davis "run him off." Johnson, who worked with Stevensonfor 21/a days, testified that Stevenson asked him if he had signed a union card.WhenJohnson replied that he had, Stevenson told him that the "company rule" was thatno one could work on the job who signed a union card. Stevenson then went overand spoke to Davis, and shortly afterward, upon the timekeeper's arrival, Davis gaveJohnson a blue discharge slip, dated June 15, and assigning as the cause, "Unsuitedfor this type work."At another point Johnson testified thatDavisalso questionedhim about signing a card and told him of the "company rule" before the timekeeperarrived.Stevenson denied flatly the testimony of Brown and Johnson and testified thathe was himself "raised" in the Union and was a member at the time.He testifiedthat Johnson was unable to perform his job properly, but that he himself had nothingto do with Johnson's discharge.On Johnson's third day on the job, Stevenson missedJohnson and on inquiry learned that he had been discharged.Davis confirmed Stevenson's testimony as to Johnson's incompetence, and testifiedto learning on the timekeeper's arrival that Stevenson had in fact been previously dis-charged by the Company on three other jobs because of unsatisfactory work.Davisdenied Johnson's testimony concerning union cards and the company rule, denieddiscussing Johnson with Stevenson, and testified that he discharged Johnson afterobserving his work because Johnson was unable to make a joint and wasted a lot ofcement.The determinative factor on the credibility issues was Stevenson's own (andundenied) long-standing union membership.Discrediting the Brown4ohnson testi-15Though Quinn's affidavit to the Board Included Cooper's "job forfeiting" statementwith those made during the ride back to Nobleton, it is immaterial whether the statementwas made on the latteroccasionsince Cooper had not hired anyone to replace Quinn. CONEBROTHERSCONTRACTING COMPANY127mony, and accepting the testimony of Davis and Stevenson concerning the circum-stances of Johnson's discharge, I conclude and find that Johnson was discharged forthe cause assigned.James C. Martin, Sr., and Joseph Lariez testified to an incident when Davis' crewwas cutting a sewer line across 13th Street in Tampa and when Davis allegedlydirected one of the crew, who was operating an airhammer, to let the hammer slip(so as to hit the pickets) if the pickets got too close and to make it seem like anaccident.Stevenson and Davis denied the incident, testifying that Davis wasfrom 150 to more than 200 feet away at the time. Stevenson, who was operatingthe hammer, testified that he and his helpers left the scene when the crowd of picketscame up and did not return until the police arrived.Davis, who viewed the incidentfrom a distance, corroborated that testimony.As I credit the testimony of Stevenson and Davis that Davis was not present, Iconclude and find that even if the statement was made which Martin and Larieztestified to, they were mistaken in identifying Davis as the person who made it.Theevidence does not, therefore, establish that the remark, if made, was made by anyoneof supervisory rank for whose actions Cone Brothers was responsible.Harold Rickey testified that though he worked under Jimmy Madeloni, he had a"run-in" with Davis on Meridian Street about union cards.Davis asked whetherRickey had signed a card and told him that all who signed would be sorry becausethey would be out of work and would be discharged. Rickey also testified that hesigned a card later that day and also signed one for Holly Maner at Maner's request;and he and Maner both testified that Madeloni inquired whether they had signedcards.Rickey testified further that he and Madeloni later began arguing aboutunions and Madeloni stated that unions would ruin a lot of jobs and that he did notthink that the employees would ever get a union in.On direct examination Rickeyattributed that statement to both Davis and Madeloni, but on cross-examination heattributed it to Madeloni on the subsequent occasion next mentioned.Thus Rickeytestified that around May 27 or 28, Madeloni came to his home and requested him toreturn to work.When Rickey refused until the strike was settled, Madeloni statedthere would be no union in there and no job for Rickey.Davis denied that he knew Rickey and denied making the statements which Rickeyattributed to him.Madeloni denied discussing union cards with either Rickey orManer.He admitted asking Rickey about coming back to work and testified thatRickey stated he had joined the Union and would not come in across the picket line.Madeloni denied that he himself made any reference to the Union.Because of Rickey's shifting testimony concerning the occasion when certainstatements were made and concerning who made them, I am unable to credit histestimony over denials except where it is corroborated.I thus find only thatMadeloni asked Rickey and Maner whether they signed union cards.Though suchan inquiry by a minor supervisor (working foreman) would not, if it stood alone,warrant a finding of interference, restraint, or coercion, it is to be viewed here inthe light of the contemporaneous conduct of other Cone supervisors as herein found.On that basis it constitutes a cumulative item on the allegation of interrogation.Rickey also testified that on the first day of the strike (May 24) he went to thesewer yard 16 to get his truck, found a picket line, and did not enter.Boyerapproached, spoke to the group of several employees (which included CharlieJones), and endeavored to give them work assignments.When they refused, Boyerstated they would be discharged and replaced. Jones, as spokesman, expressedfear of what would happen to their homes, their familites, and their automobiles.Boyer admitted speaking to the group, testifying that he told them the choice wastheirs as to whether they worked or not, but if they did not, the operations wouldbe kept going and he would replace them with other men when available.What is decisive on credibility here is that the General Counsel, though callingJones as a rebuttal witness, did not seek to corroborate Rickey. I credit Boyer'stestimony.Louis Johannsen, Henry P. Savage, Jr., W. G. Etheredge, and Victor Adams testi-fied to attending meetings of some hundred or more employees at the maintenanceshop or on the parking lot in Tampa, at which Bailes and/or Haenel spoke. Savagetestified that Bailes stated that those who "participated in any union" would bedischarged and replaced,17 and that Haenel made substantially the same statement18Boyer, superintendent of sewer and plant construction, maintained his office at theeast end of Osborn Avenue (in northeast Tampa) adjacent to the asphalt plant.'T Charles F. Taylor testified to a version of Haenel's talk which was substantially thesame as Savage's,but he admitted that'he was talking with Trent at the time and didnot hear Haenel perfectly. 12,8DECISIONSOF NATIONAL LABOR RELATIONS BOARDin another meeting 2 weeks later.Adams testified similarly (on direct examination)that Bailes and Haenel stated that anyone who signed union cards would be fired.On cross-examination however Adams agreed that what they said was that Conewould replace those who did not work and they would be "automatically" flied or outof a job.That version corresponds closely with Etheredge's testimony at one pointthat Bailes stated that those who went on strike would be replaced and with Johann-sen's testimony that Bailes stated that the Company was going to operate and thatthose who went on strike would be automatically replaced.Bailes and Haenel testified that Baffles explained employee and company rights inthe event of a strike and jnfoimed the employees that the Company would operateand would have not any alternative but to replace those who struck.Haenel testifiedthat in a subsequent meeting around mid-May he read the employees the Company'sbulletin (referred to in section1, supra)without adding comment of his own.As is seen, Johannsen's testimony, as well as Adams' and Etheredge's as modified,did not vary widely from that of Bailes and Haenel. I credit the testimony of thelatter.James Via testified that in late June when he was a picket captain at 50th Street,Bailes drove up, called him to his car, and suggested that Via "leave this bunch" andgo back on his crane, stating that "You'll make more money than you made before."Bailes testified that Via approached him on the occasion and launched into a discus-sion of Haenel and an explanation of his reasons for striking; that Via was usuallytalkative and appeared to have had a drink or two. Bailes denied asking Via to comeback to work or telling him he would make money.Though I find both of these witnesses, generally, to be credible witnesses, I believethat Bailes' testimony as to Via's apparent condition at the time to be the key to theirconflicting versions, and I therefore credit Bailes' testimony.Via also testified that a month and a half before the strike John Vaughn, Haenel'sassistant, told him there was no use for the drivers to think about joining the Unionbecause they could not work for anyone but Cone and that, "When they leave here,if they go out on strike or anything like that, they automatically quit"Via testified further to a conversation with Robert Trent a month before thestrike during which Trent asked him if he had been going to the union meetings,told him it would not do any good because the two organizers who were getting thecards signed could be fired, and that he did not have to file them for union activitybut could fire them for leaving their trucks.Via pointed to his oiler and askedTrent if he meant he could fire the oiler for signing a card, and Trent replied hecould fire him for being off the truck. In another conversation in the week beforethe strike, Trent asked Via which of the truckdrivers had signed union cards andwhen the men were going out on strike.Vaughn did not testify, and Via's testimony as to him is undisputed.Trent deniedhaving any conversations with Via about the Union and testified that he did not seeVia at any time in the week prior to the strikeAs between Via and Trent I findfrom all the evidence, including their demeanor and manner of testimony, that Viawas the more credible witness.Henry A. Lynn testified that some 3 or 4 months after he joined the Union onNovember 6, 1959, Shop Superintendent Doolittle asked him if he had joined theUnion and that some 3 or 4 weeks before the strike Doolittle told him, "I guessyou know I can fire you about this here union activities and I won't have to givethat reason. I can give some other reason."Doolittle also said that he knew whobelonged to the Union and who did not, and that if Harry Fox (an employee inthe shop) did not cut out his union activities, Doolittle was going to "run him off."Lynn also testified that Gene McCullough asked him on May 23 whether he wasgoing to walk out if a strike occurred, and when Lynn evaded the question,McCullough continued that if Lynn did go out on strike, he would be replacedand automatically fired.Lonnie M Lee testified that Doolittle told him about a month before the strikethat ifMark Watkins did not stop going for Coca-Colas and "quit talking uniontalk,"Doolittle would "run him off "Jackson T Haywood testified that he complained to Doolittle in 1959 that thoughhe was working in the field, he was not getting the higher wages due a field mechanic,and Doolittle told him he could not give Haywood a raise as long as the "unionbusiness" was going onAbout 3 weeks before the strike, he and Doolittle andBailes had a conversation at the shop during which Bailes directed him not to drivethe truck back to Tampa anymoreAfter Bailes walked away, Doolittle toldHaywood that if he would "go along with us on this union and strike, I'll get youfield mechanics wages and a new pickup." CONE BROTHERS COWTRACTING COMPANY129NeitherMcCullough nor Doolittle was called to testify. (McCullough had leftthe Company, a doctor's certificate was furnished as to Doolittle )Bailes testifiedthat Doolittle was some 20 teet away when he and Haywood talked; that Haywoodwas in his presence the entire time; and that Doolittle did not talk to Haywood inhis presence.Bailes also testified that Haywood's boss was the field foreman,SidMenges, and that Doolittle had no authority over Haywood at the time.Resolution of this issue turns largely on the question whether there was oppor-tunity for Haywood and Doolittle to talk outside of Bailes' hearingBoth in histestimony and in his affidavit to the Board (introduced by Respondent), Haywoodstated that Doolittle made the statement after Bailes walked away.Bailes iecog-nized one exception to his statement that he was with Haywood at all times, i.e , atone point Haywood was getting a supply of parts from the caterpillar department.Under all the circumstances, I conclude and find that Doolittle did speak to Hay-wood out of Bailes' presence, as Haywood testified. The circumstance that Doolittlemay have had no jurisdiction over Haywood as a field mechanic requires no differentconclusion in view of Doolittle's relatively high ranking supervisory position and in,view of the earlier (undemed) conversation between them concerning the same sub-jectmatter, i e , Haywood's wages asa field mechanic.Lee testified further that a month before the strike, Shop Foreman Ike Thomas repri-manded Harry Folks in his presence about talking about the Union and told Folksthat he (Thomas) had put enough pressure on Ed Barber to force him to quit andthat unless Folks watched his step he would be next. Thomas had also warned Lee,Folks, and Barber on an earlier occasion that unless they stopped their "union talk,"he would "run off" the three of them. James B. Phillips testified to a conversationwith Thomas at Lansing mine around May 15 or 18: that Thomas inquued whenthe drivers were going to strike and told Phillips that they would all lose their jobs(if they struck), and that Cone was "too big a man" and would starve them out.18Thomas made no denial of Lee's testimony, and though he denied making thestatements which Phillips attributed to him, he admitted that Phillips discussed theUnion with him. Since Thomas made no denial of other coercive statements madeto Lee, I am unable to credit his testimony that his discussion of the Union withPhillipswas on a purely innocuous basisFurthermore, Thomas' testimony waselsewhere substantially impeached by a prior affidavit concerning his supervisoryauthority.G. J. Burke worked at the asphalt plant as a truckdriver and also spent con-siderable time in the office, where, he testified, he had a number of conversationswith John Connor about the Union. Connor inquired before the strike about unionmeetings and stated he understood some of the employees were going to the meet-ings and signing union cards.Connor also stated several times that J L. Cone saidhe would go out of business before he would ever "go union," and that Cone couldget rid of those who signed union cards by firing them for something other thanunion activity 19Connor admitted only that Burke had once attempted to discuss the strike with,him, but testified that he was busy and did not question BurkeHe denied makingthe statements which Burke attributed to him.Burke impressed me as an honest and truthful witness, though one of limited edu-cation.However, the simple subject matter of Connor's statements was well within,his understanding Those statements were plainly of a pattern with those which otherCone supervisors had made on other occasions, as found herein I credit Burke'stestimony over Connor's denials.Burke also testified that on the first day of the strike Superintendent McCartneycame out to the picket line and urged the employees to come in to work, telling themthat if they did not come in they would not have a job.McCartney testified thatwhat he told the employees was that if they did not come in to work, he would findother employees to work there and eventually would hire replacements.ConnorcorroboratedMcCartney's testimony.I am convinced, and find here, that Burke was testifying to what he understoodMcCartney's remarks to mean, rather than to the literal language which McCartneyused.In the absence of corroboration I cannot accept Burke's testimony literally, -I credit instead McCartney's testimony as to his phrasing of his statements.19Though both Lee and Phillips had given, during the Board's investigation, affidavitswhich did not cover some of the matters which they testified to, both had been reinter-viewed by trial counsel, who took notes but prepared no further written statements'9This was anothercasewhere pretrial Interviews developed additional evidence whichwas not covered in the affidavit taken during the Board's InvestigationSee footnote 18,supra634449-62-vol 135-10 i130DECISIONSOF NATIONAL LABORRELATIONS BOARDConcluding this section, I find that by the interrogation of employees by Madeloni,Trent, Doolittle, McCullough, Thomas, and Connor concerning their union member-ship, union meetings and activities, and strike intentions; by threats to fire employeesby Trent, Thomas, Doolittle, and Connor for getting union cards signed or talkingunion or going on strike; by Vaughn's statement equating the participation in astrike as a "quit"; by Connor's threat that Cone would go out of business beforehe would "go union"; and by Doolittle's promise of benefits for "going along" withthe Company concerning the Union and the strike, Respondent Cone Brothers en-gaged in interference, restraint, and coercion within the meaning of Section 8(a) (1).3.Outlying jobsa.ParrishWhen the picket line was put up at Parrish on the morning of May 24, a group ofemployees refused to cross it, despite requests that they do so, first by Hansel Silasand later by Bailes.Victor Adams testified on direct examination that when he re-fused those requests, Silas and Bailes told him separately that unless he came inhe would be "automatically fired."On cross-examination Adams testified that theirstatements were that if he did not run his truck, Cone would get someone whowould, and that Adams would be automatically fired or out of a job.Silas and Bailes denied Adams' testimony.Silas testified he told the men thatthe trucks were going to run and unless the drivers worked, the Company would getother drivers if it could.Bailes testified similarly that he told the men that if theywould not drive the trucks the Company would "attempt to hire some men whowould."Cecil Green corroborated their testimony. In the absence of corrobora-tion of Adams' testimony, I credit the testimony of Silas and Bailes.b.Orange CityAdams also testified that shortly before the strike, when he was hauling asphalton theOrange Cityjob, he had a conversation with Herbert Meeks, the job super-intendent,who told him that anyone who had anything to dowithsigning unioncards would be automatically fired and would not have a job.Adams testified thatemployees named Black and Lester(a mechanic)were present, as well as others.At other points,Adamstestifiedthatthe incident occurred 1 or 2 months beforethe strike,thatMeeks was talking toLester,and that Meeks said that if the em-ployees did not want towork they wouldbe replaced.Meeks denied Adams'testimony.Consulting records, Meeks testified that thoughthe OrangeCityjob was under construction up to May 31,Adamsleft that job theweek endingFebruary20 and never came back. In this situation I credit Meeks'testimony over Adams'uncorroborated testimony.c.The Polk City areaThe evidence concerning alleged Section 8(a)(1) statements in this area relatedmainly to Don Smith, job superintendent of a 7-mile road project, with lesser partsbeing played by two of his foremen, Virgil Lee and John Frazier 2uWe begin withthe foremen.James W. Harrison testified that while he was working under Lee in the weekprior to the picket line, he and Lee talked about the Union in a pickup truck. Leeasked Harrison what he was going to do, and Harrison replied that if a picket linewere set up, he would not cross it. Lee said, "You know if you don't cross the picketline that you won't have a job, don't you?" and continued, "Well, if they don't gounion you never will work for Cone no more, and if they do go union you still prob-ably won't work for him."Lee denied being in a pickup truck with Harrison and denied the alleged conversa-tion about the Union.He testified to having lunchtime conversations with employeesabout the Union, but to nothing of a coercive nature.Warner Thorpe corroboratedLee's testimony concerning the lunchtime conversations and testified that Harrisonwas among those present.The attempted corroboration of Lee failed, of course, for Thorpe was not presenton the occasion which Harrison testified to. In resolving the conflict between Harri-son and Lee, what is determinative is that the record reflects a number of other in-20Evidence as to Otis Williams' conduct on a bridge project which adjoined Smtth'sproject concerned only the threatening use of weapons and is reserved for considerationunder section G, 1,infra,as are alsocertain parts of Smith's conduct. CONE BROTHERS CONTRACTING COMPANY131stances where other supervisors made similar or equivalent statements,including somemade on Lee's own projectby Lee'sown superior,Don Smith,as hereinafter found.I therefore credit Harrison's testimony.Tommy Fewox,George Pelfrey, and Clarence Thomas were part of a crew whoworkedunder John Frazier.Fewox testified that some 2 weeks before the strikeThomas brought some union authorization cards onto the job,showed them toFrazier, and said,"We're going union."Frazier asked where Thomas got the cardsand asked to see them,and Thomas handed one to Frazier and others to membersof the crew.Fewox's testimony as to alleged coercive statements which Frazier madethen and which Smith and/or Frazier made later in the day need not be summarizedas it was denied by Frazier and Smith and cannot be credited.No corroborationwas offered of Fewox's testimony concerning Frazier'sstatements to the crew;Pelfrey was called in rebuttal only to verify the fact that it was not he,but Thomas,who showed the cards to Frazier,and he specifically disclaimed hearing the con-versationwhichensued.Therewas also no corroboration of Fewox's testimony asto the conversation with Smith and Frazier together.which varied so widely ondirect,cross, and redirect examination that it is entitled to no credit over the mutuallycorroborative testimony of Frazier and Smith.Fewox, Jimmy Judah,and James Harrison testified to statements which Smithmade at the picket line at various times during the first week of the strike.Fewoxtestified that on one occasion Smith told the pickets that they might as well lay downtheir picket signs and hunt a job elsewhere,that"In fact you may as well leave theState because you will not get another job operating for no other Cone ConstructionCompanyhere in this State ..Mr. Cone will see to that."When Fewox repliedthat he had other work available,Smith stated,"You maybe able to have yourselfa job.but theseotherboys are going to find it a hard time getting a job."Harrison testified that Smith told the pickets that Cone had sent a man around toall the picket lines,taking the names of the people on the lines,and that they wouldneverworkfor Cone Brothers again and might as well leave Florida,because Conewould see to it thatthey wouldnever get a job with any other contractor. Judahtestified that Smith told the picketstheymight as well leave the picket line andalso leave the State,because, "Cone had us blackballedbecause we lost the strike."Smith denied making any of the foregoing statesment and, testifying that he hadonly one conversation at which Harrison, Fewox, and Judah were present,claimedthat it related to an occasion when he complained about the pickets "molesting" hismen and the pickets in turn complained about the workers racing their cars throughthe picket line.As it was apparent from Smith's testimony that he made frequentvisits to the picket line (twice a day)and that he participated in a number of con-versations there, I credit the mutually corroborative testimony of Fewox, Judah, andHarrisonoverhis uncorroborated testimony.James Harrison testified that in the week following the strike while he was ridingalong the right-of-way with two other strikers(Bob Forcel and Sammy Brown) andDon Smith,both Forcel and Brown stated their intention of going back to work andsuggested that Harrison join them.When Harrison replied that he had heard thathe did not have a job, Smith stated that he had nothing for Harrison to do and wouldnot have anything.Smith denied making that statement and testified that he toldHarrison on that occasion that Harrison'smachine was still broken down and thathe (Smith)was unable to get it repaired at the time.As Harrison admitted on cross-examination that his machine had broken down and that it was not running on theday that he was on theright-of-way,Smith's testimony is credited over Harrison'suncorroborated testimony.StrikersHoward Collier and William D. Hutchins went to the trailer office onthe project a week after the strike to pick up their paychecks.Collier testified thatthe bridge foreman(identified in Smith's testimony as Bob Humphrey)asked whetherthey werecoming back for their jobs.When he replied thattheyhad come for theirchecks, Smith stated,You knowyou don'thave no job with Cone ContractingBrothers,and in the State," and directed the timekeeper to give them their checks.Hutchins testified similarly that Smith saidtheydid not have a job and that, "noneof you [strikers] have a job."Smith denied that testimony,testifying that he was not sure that he knew Collierand that he did not remember talking to Hutchins.As neither the timekeeper or thebridge foreman was called, I credit the mutually corroborative testimony of Collierand Hutchins over Smith's uncorroborated testimony.Hutchins testified further that some 3 or 4 weeks later he went back and discussedwith Smith a proposal that Smith advanced to set him up in the welding business,following which Smith inquired the whereabouts of some of the strikers and whetherthey were working.When Hutchins told him they were not, Smith replied that they 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDmight as well leave the State because they would not get anything around there.Smith admitted the fact of these discussions with Hutchins but denied the final re-mark which was attributed to him.As I have found above that Smith had madesimilar statements on other occasions,as testified to by Fewox,Harrison,Judah, andCollier, I credit Hutchins'testimony over Smith's denials.Judah also testified that shortly after the picketing ceased at Polk City, he wasstanding on the interstate highway(project) talking with some employees of someother contracting outfit when Smith came up, broke in,and asked the employees ifJudah was annoying them.When they answered that he was not, Smith stated that,"If he is I'll have him put away because that'swhat I want to do anyway " Judahretorted that he would talk to whomever he pleased,but Smith told him, "Not aroundhere you won't."Smith's testimony contained no denial of the foregoing.Iconclude and find that Respondent engaged in interference,restraint, and co-ercion within the meaning of Section 8(a) (1) by. the following conduct:(a) Lee'sinterrogation of Harrison concerning his strike intentions,followed by his statementthat Harrison would lose his job if he did not cross the picket line;and (b)Smith'sstatements that strikers'names were being taken and that they might as well leavethe picket line and leave the State, that Cone had them"blackballed,"and that theywould not get jobs with other contractors,and his implied threat to have Judaharrested while conversing with nonstriking employees.E. PrestressedOther than evidence concerning weapons, violence,etc. (see section G, 1,infra),there was little evidence of Section 8(a)(1) conduct at Prestressed,and what wassubmitted failed, I find, to establish a violation of the Act.Three witnesses testified to alleged threats to discharge strikers made by DavidBracewell,William Cooper,and Bob Campion during the reading of bulletins tothe employees of the prestressed and precast divisions, respectively.The text of thenotices,produced by Respondent,showed them to be uncoercive statements concern-ing company and employee rights in event of a strike(copied after the statementissued by Cone Brothers on May 18); and I credit the testimony of Bracewell andCampion, who read the notices (Cooper was not present),that they confined theirremarks to the text of the bulletinsOne of the witnesses(Harold Tompkins)also testified that Bracewell questionedhim about a union pamphlet which someone had put on the bulletin board andtold him that if he had any union activities on the yard"before working hours orafterworking hours,"he would be discharged.On cross-examination,Tompkinsadded that Bracewell also included "working hours" to his statement.Bracewelldenied the conversation entirely. I credit his denial, particularly since Tompkins'testimony was unclear,and as it was susceptible of the interpretation that at worsthe was testifying only to a warning against engaging in union activities duringworking hours.F. Tampa Sand1. IntroductionThe evidence concerning unfair labor practices at Tampa Sand related mainly toconduct by Charles Poe, Max Hendry, and Dave Linton, with single acts beingcharged to Fred Poe and to Joe Ciprich.Though Tampa Sand operated otherfacilities,those which were directly and substantially involved in the proceedingswere the main batch bin and office on 13th Street,other batch bins at Skipper Roadand Anderson Road(on the northern and northwestern outskirts of Tampa, respec-tively)and at the intersection of Highways 301 and 60 (on the eastern outskirts ofTampa), and a block plant and storage lots near the central offices of the Coneorganization.By far the great bulk of the evidence,including that which sur-rounded the discharges,related to Charles Poe himself and to his direction andhandling of the ready-mix concrete business and of the employees engaged in it.Max Hendry,truck foreman,also played a significant part in the events at 13thStreet.A lesser, and relatively minor, part of the alleged violations occurred at theblock plant,where Dave Linton was superintendent and Joe Ciprich was foreman.The entire ready-mix business was controlled from the 13th Street office, on theyard with the bin itself, and communications were maintained from there by tele-phone and radio with customers,with other Tampa Sand and Cone facilities, andwith the drivers of the ready-mix trucks,which were equipped with radios.Ordersand communications were normally channeled through and handled by the shippingand receiving clerks, Howard Gray and Hoyle Sellers(also called dispatchersherein),who were "spelled" by Ed Dunning, dispatcher,during periods of absence. CONE BROTHERS CONTRACTING COMPANY133Other background evidence concerning their duties and the operation of the officeare summarized under section3, infra,concerning the discharges.2.Conduct at the batch binsJoseph Swoboda, a long-time employee of Tampa Sand, was a driver at SkipperRoad.Swoboda testified that on May 13, Charles Poe called him into Poe's carat the Skipper Road batch bin and began talking about the Labor Board and theUnion, as follows:Joe, you have worked with the company a long time, I feel like I can talk toyou without you running to the Labor Board..It seems like every time Iopen my mouth and try to do something, the Labor Board gets on my ass... .If you do go to the Labor Board I will tell them you are a damned liar . . .There is a rumor going around that the company wants to give you fellows a10 cents raise.Have you heard anything about it?.Well, that's the rumorthat is going around, but with all these union activities there is nothing thecompany can do about it..There are some fellows here I want you totalk to.Iwant to know how they feel about the union, and how they feelabout this 10 cent raise . . . I will call off the guys.You write themdown....Poe thereupon tore a slip of paper from his notebook, handed it and his pen toSwoboda, and called off five names (Mathis, Morrow, Pitts, Wilson, and Lyle, allold mixer drivers at Skipper Road), which Swoboda wrote down on a list whichhe produced at the hearing. Poe stated he would be back later on, in a week or so,to see what Swoboda had found out. Swoboda did not see Poe again until 2 daysbefore the strike, and although Poe spoke to him then, he did not ask Swoboda any-thing more.Guy T. Wells, another old-time employee at Skipper Road, testified to a similarconversation with Poe in Poe's car about 2 weeks before the strike. Poe called offa list of names of Skipper Road drivers whom he asked Wells to check on to seehow they felt about the Union, and Wells wrote them down but later threw the listaway.There were about five names on the list, of whom Wells remembered onlySwoboda, Mathis, and Wilson.Approximately a week later Poe asked whetherWells had found out anything, and Wells answered negatively.C. F. Pitts, also an old-time driver at Skipper Road who had known Poe for some15 years, testified that on March 5, Poe drove past him as he was standing on acorner, turned back, and talked with him, saying, "Pitts, I suppose all you boys aresigned up with the union out at Skipper Road."When Pitts acknowledged that hehad, Poe commented that Pitts had been there a long time and that he would seehim later.Walter Watson, a driver at 13th Street, testified that around the middle of AprilCharles Poe questioned him on the yard about whether he was going to attend unionmeetings.George Henry, Jr., also at 13th Street, testified that on February 27,Charles Poe asked him if he had heard anything about the Union, and that on May26, Fred Poe told him there was going to be a strike the next day, that he wantedHenry to work, and that, "If you don't work you are fired . . . I am going to getrid of all the old men and get new ones anyway."Archie Holly, Joseph C. Wright, David L. Greene, and Louis Coppola testifiedto conversations with Max Hendry at 13th Street in late February when Hendryquestioned them separately about the signing of union cards, how many had signed,how the Union was coming along, etc.Wyman Davis testified that on February 26Hendry asked him for a card to sign and on another occasion in March Hendryasked him how many of the drivers had joined the union. Lester Cumbest testifiedthat Hendry asked him in April to spread the news that if the employees would notgo union, they would get more money.Hendry warned Cumbest that he was talkingoff the record and his word was as good as Cumbest's.21On April 7, Tampa Sand laid off about 15 mixer-drivers 22 most of whom wereoffered reinstatement in May.Four of the mixer-drivers at 13th Street (Robert J.n Gilbert Davis testified to an occasion when Hendry asked his son Wyman if he wasshop steward, but that inquiry plainly resulted from Davis' own jocular reference to hisson as the shop steward22 A charge was filed by Teamsters claiming discrimination as to eight of them, i e.,Archie Holly, Albert (Robert) Landgren, Robert Beck, Lester Cumbest, Frank Howard,D L Greene, Wyman Davis, and Robert Krause, but the entire charge was dismissed onMay 13. Cumbest, Greene, and Davis were the three most active employees at TampaSand in the organizational activities 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDLandgren, Milton C. Woodard, Robert Krause, and Eugene McGinn) testified thatPoe exacted promises that they vote against the Union as a condition to reinstatement.Landgren testified that after making daily applications to Poe, he was finallyasked, around May 11 or 19, to wait outside the office (at 13th Street) where Poespoke to him by himself, asking whether, if he put Landgren back to work, Land-gren would bemome a "company" man, or whether he was "in this nonsense in theunion," and whether he would vote for the Company. Landgren promised, andPoe warned him not to go to the Labor Board office, stating that he had ways offinding out if Landgren went there.Some 2 weeks later, Poe inquired whetherLandgren had spoken to anyone about their conversation.Woodward, who was rehired on May 7, testified that Poe called him to one sideand, in connection with offering him his job back, asked whether he was a companyman or a union man, and whether if he were put back to work he would vote for theCompany or the Union.Woodward promised to vote for the Company, and Poecautioned Woodward to secrecy, stating that if Woodward "let this go any further,"Poe would know about it.Krause was hired on May 2, laid off on May 7, and rehired on May 12. He testifiedthat when he was first hired, Poe asked him what he thought about the Union and hereplied he had never had anything to do with one. Before Krause was rehired onMay 12, Poe told him he could come back on one condition, that he have nothing todo with the Union -and that he vote "No" in the election.Krause promised.Poealso stated he knew that Krause had made out some affidavits to the Labor Board,that Krause was not to make any more, and that he wanted the conversation to remainjust between the two of them.McGinn was hired in February, laid off in April, and was rehired to report onMay 16.McGinn testified that Poe spoke to him at or near the 301-60 location,asking him to come back to work with the understanding he would vote against theUnion.McGinn promised 23On its side, Respondent called Charles Poe and Max Hendry and furnished a doc-tor's certificate as to Fred Poe.Hendry admitted that the drivers discussed theUnion with him on numerous occasions but denied the interrogations which wereattributed to him, though he conceded he may have asked Davis, who "poked" a cardat him, how Davis was making out.Hendry also admitted that several of the em-ployees spoke to him about getting raises, but he denied Cumbest's testimony that heasked Cumbest to spread the word that the drivers would get a raise if they did notgo union.Charles Poe denied outright the testimony of Watson and Henry.He also deniedthe testimony of Swoboda and Wells concerning a list of names and his alleged requestthat they check on the employees.Though admitting a' discussion with Swobodaconcerning a rumor of a 10-cent raise, Poe testified that Swoboda approached himconcerning it and that he replied that he could not say anything because of the pending"labor litigation."Poe admitted having a discussion with Pitts on the road, buttestified that he was "kidding around" with Pitts, an old employee, and may havemade some remark about whether Pitts belonged to the Union.Poe also denied the testimony of Landgren, Woodard, Krause, and McGinn thathe conditioned their reinstatement on promises to vote against the Union, and hedenied the testimony of the three former that he warned them not to go to the LaborBoardPoe testified that Landgren, and possibly two or three others, had volun-teered that they were not for the Union and only wanted their jobs back.He ad-mitted that he discussed with Woodard, Landgren, and possibly with Krause, reportsthat union supporters were attempting to have Woodward make statements to theLabor Board, but he testified that those discussions were after the rehiring and thatwhat he told them was that they were free to go or not go, and that the Union couldnot force them to.As is apparent from the foregoing, the testimony against Charles Poe and Hendry,respectively, reached the stage where, because of the number and similarity of theincidents involved, it became cumulative and in effect mutually corroborative.Poe'sacts at Skipper Road, recounted by three witnesses, showed that Poe, feeling that hemight rely on the loyalties of the old employees, endeavored to check through themon the union sentiments of the drivers.His warning to Swoboda concerning theLabor Board was of a piece with his similar contemporaneous warnings to three other23McGinn testified that he had been "previously schooled" by Poe about the Unionwhen he was originally hired in February, but his affidavit to the Board contained noreference to that occasion, and McGinn's further testimony about it contained detailswhich indicated he had confused it with the May rehiringConcerning the rehiring,McGinn's affidavit read in part, "[Poe] didn't mention anything to me about the unionbut asked me to vote against it." CONE BROTHERSCONTRACTING COMPANY135drivers at the 13th Street bin.The cumulative weight was even heavier concerningPoe's conduct at the latter location in exacting promises from four drivers to voteagainst the Union as a condition to reinstatement.But Respondent urges on the latter point that Poe is to be credited over the oppos-ing witnesses because the Board had under investigation at the time, to Poe's knowl-edge, a charge that the Company had discriminatorily laid off eight drivers (includingLandgren and Krause, but not including Woodard and McGinn).Certainly thatcircumstance is of weight in resolving credibility, and if the evidence were otherwisein balance, it could tip the scales.Here, thereis anaddition to the weight of thecumulative evidence against Poe-the offsetting circumstance that there was alsopending before the Board the Union's petition for an election (on which an electionwas ordered on May 24) and the fact that Poe was contemporaneously engaged else-where (as at Skipper Road) in a coercive campaign to canvass the extent of unionsentiment.Furthermore, Poe may well have considered his repeated warnings againstgoing to the Labor Board as adequate insurance against exposure to further charges.In any case as the weight of the evidence is overwhelmingly against the uncor-roborated testimony of Poe and Hendry, respectively, I do not credit the testimony ofthe latter.There being no denial of George Hendry's testimony concerning FredPoe, I credit it also.I therefore conclude and find on the basis of the entire evidence, that Tampa Sandengaged in interference, restraint, and coercion within the meaning of Section 8 (a) (1)of the Act by the following conduct: the interrogation of employees by Charles Poeand Max Hendry concerning union membership, sentiments, and activities; CharlesPoe's direction of employees to canvass the union sentiments of others; Charles Poe'sconditioning of the recall of laid-off employees on their promises to vote against theUnion; Charles Poe's warnings to employees not to visit or to give affidavits to theLabor Board; Hendry's promise of increased compensation if the employees rejectedthe Union; and Fred Poe's threat to discharge an employee if he refused to workduring the strike.3.The dischargesThe complaint charges that Tampa Sand discharged Wyman Davis, Otho Mathis,and Woodrow Wilson on May 26, because they assisted the Unions in their picketingand/or engaged in other union and concerted activity.The General Counsel's theoryas stated in his brief is that Tampa Sand, through Charles Poe, "designedly and withdiscriminatory motive,utilized an existingpicket line at an affiliated company it con-trolled, knowing that known union adherents wouldn't cross it, with the obviouspurpose of `legally' putting them in quitstatus,thus enabling the Employer to suc-cessfully challenge their ballots [in the election]as non-employees and forevermorebeing rid of their disturbinginfluence."The picket line which the three drivers re-fused to cross was one established by Operating Engineers at Prestressed on May 24,which was also the date of issuance of the Board's Decision and Direction of Election,on the Teamsters' petition,amongTampa Sand's employees.Prestressed itself operated as a part of its facilities a batch bin of its own and italso had three ready-mix trucks (with drivers).The setting for the "discharge"incidents was laid in the late afternoon of May 25, when William Cooper, superinten-dent of Prestressed, called Poe to request that he sendtwomixer trucks to work atPrestressed the next morning.Although the General Counselurgesthat a contrary inference is to be drawn, theevidence does not establish that Cooper's requestoriginated in bad faith.Thoughnormally such requests weremadeby calling the dispatchers at 13th Street, it was notunusual for Cooper to "coordinate" with Poe concerning Prestressed's requirements.Furthermore, the strike had createda situationat Prestessed which afforded somesupport for Cooper'sexplanationsof his request.Thus, of a normal complement of120 employees, only some 15 reported for work on the morning of the 26th, or barelyenough to make a pour. Cooper testified that none of them customarily drove aready-mix truck, and that, in any case,he did not have enough men to do the pouringand drive the truck too.Louis Coppola, the Tampa Sand driver who worked at Pre-stressed that day, testified in accord that, "I believe on that occasion they didn'thave the right crew, the right men to pour. They just got a bunch of fellows togetherand just poured."Though Cooper could not know on the 25th what work forcewould be availablethe next morning,his request for help was reasonable under exist-ing strikeconditions.By the sametoken, however,the size ofthe crew which reported on the 26th raisedquestions(lateradverted to)concerningwhether more than a single driver couldpossibly be used.Furthermore,a findingthat Cooper's initial request was genuine isthe beginning, not the end,of the inquiry whether Poe,actingwith discriminatory in- 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDtent, used the request as a means for exposing union adherents and for putting them ina "quit" status with an eye to disqualifying them as voters in the impending election.That inquiry entails the necessity for reviewing Poe's conduct not only in relation toMathis, Wilson, and Davis, but also concerning Dwight Stringfellow, Louis Coppola,David L. Greene, Lester Cumbest, and David M. Gay, since all were involved in Poe'sattempts to fill Cooper's order.Before turning to the mass of evidence concerningthose eight cases, I make preliminarily the following findings:First, the scheduling of all orders was done from the 13th Street office by Grayand Sellers, who set up the delivery schedule 24 hours ahead so that the customers'requirements would be met on time.The amount of business was thus normallyknown in advance. Furthermore, Sellers informed Poe early on the morning of the26th that there were only a few orders to go out.Second, it was a normal procedure for mixer drivers to be assigned to work onoccasion at Prestressed.Third, though trucks of the type which Stringfellow drove (front wheel drive,with power takeoff) had sometimes encountered difficulties in operating at Pre-stressed, the evidence showed that such trucks had worked there on a number ofoccasions and that Coppola had no trouble with the same type of truck on the 26th.Indeed, as Coppola's truck, No. 26, was a newer model (1959) than Stringfellow'sNo. 36 (1958), it seemed better qualified for selection under Poe's explanation thathe chose Stringfellow because a new truck with good blades was needed to mix andpour the drymix concrete which was to be run at Prestressed.Moreover, Re-spondent had some dozen other trucks which were newer (1959 and 1960 models)than Stringfellow's.We turn now directly to the events surrounding Poe's assignment of drivers toPrestressed.On the late afternoon of the 25th, Dunning took a call from Poe and passed amessageto Sellers that Poe wanted Stringfellow sent to Prestressed the next morn-ing.When Stringfellow was told of his assignment, he informed Sellers and Graythat he would not cross the picket line, and they sympathetically faked a messagecalling Stringfellow home.24As that left Poe's order unfilled, Gray called ComerBaldree, dispatcher at Skipper Road, who stated he had heard of "the little deal"and had alreadysentOtho Mathis.Understanding that Baldree had a separate orderfrom Poe to send a truck from Skipper Road, Gray and Sellers then designatedLouis Coppola, whose truck was of the same type as Stringfellow's and who theyassumed (correctly) would cross the picket line.When Baldree directed Mathis to go to Prestressed, Mathis stated he would notcross the picket line, but Baldree ordered him to go anyway and to report back ifhe found one.Mathis called back, reported he would not cross the picket line, andBaldree told him to stand by.However, Mathis returned to Skipper Road around9:30 a.m., after someone pulled his truck into the Prestressed yard.When Mathistold Baldree that he assumed he was fired for not crossing the picket line, Baldreereplied that he could not say as to that but that Poe had ordered him to stop Mathis'time as of the time he called in from the truck.Mathis' card was clocked out at8 amIn the meantime Baldree reported to Poe, who ordered Baldree to send anothertruck to Prestressed.Baldree assignedWilson, who testified thatBaldreetold himthatPoewanted him to go to Prestressed 25Wilson also told Baldree that he wouldnot cross the picket line, but as in Mathis' case, Baldree ordered him to go anywayand to report back.When Wilson duly repeated his refusal from the picket line,Baldree in turn reported that refusal to Poe, who had gone to Prestressed, where hesaw Coppola at work and saw Mathis' truck on the yard. (Poe also admitted seeingCooper at Prestressed, as well as his attorney, Fisher.)Poe went out to 56th Street with C. W. Cone and Coppola, where he spoke toWilson about crossing the picket line.When Wilson refused to cross because of24Gray andSellers,who admitted their prounion sympathies and who joined the Unionon the evening of the 213th,assumed fromthe start that Poe was simply laying a basis todischarge Stringfellow, who was known to Poe to be a union adherent.25Baldree did not specifically deny that testimony, nor did he deny the comment toGrayabout having heard of "the little deal "Also bearing on the question whetherWilson was deliberately selected was evidence, supplied by the Skipper Road time recordsthat though Mathis' time was stopped at 8a.in,the assignment of Wilson could nothave been made until after 0 01a in ,upon his calling in to report the completion of adelivery on whichhe was engaged CONE BROTHERSCONTRACTING COMPANY'137fear of "bodily harm to ,me and my family," Poe said he considered Wilson asquit.26Wilson's card was clocked out at 9:57 a.m.In the meantime, Poe called Sellers around 9:30 to inquire why Stringfellow hadnot gone to Prestressed, and Sellers explained that Stringfellow had gotten a call togo home. Poe asked whether Stringfellow got the callbeforeorafterthe assign-ment to Prestressed, and Sellers told him it was before.Poe's actions now took a new turn. Between 9:30 and 10 a m., he telephoned13th Street and requested Gray to give him the names, addresses, and telephonenumbers of the employees who were on layoff, and Gray gave him the names of sixemployees, including Wyman Davis, Lester Cumbest, and D. L. Greene, all of whomhad been included in the Union's charge.27Davis testified that Poe called him thatmorning and asked if he were ready to go back to work.When Davis suggestedreporting on Monday, Poe informed Davishe needed drivers at once.When Davisasked if there were a picket line at 13th Street, Poe replied there was none when heleft, and Davis agreed to come down at noon.However, Davis first came in around10 or 10.30 and talked to Howard Gray, who told him he was to be sent to Pre-stressed.Davis went out to Prestressed, saw the picket line, went through and talkedto some of the employees at work, and then went back to 13th Street.Poe came into the office around 12.10 p m., and talked with Davis in the pres-ence of Gray, Sellers, and G. W. Stevens, Jr. (a Tampa Sand employee who dealtonly with customers).According to Davis, Gray, and Sellers, Poe told Davis hewas to work at Prestressed, and when Davis refused,28 Poe stated that that was wherehe wanted Davis to go and that Davis had refused to work or had refused the job.Sellers and Gray testified further that when Davis left, Poe turned to them andStevens, stating that they had heard him offer Davis his job and had heard Davisrefuse it.The testimony of Poe and Stevens was not in substantial conflict except on thepoint whether it was Davis or Poe who first mentioned going to Prestressed. In anycase it was apparent from all the evidence that Poe told Davis that he was needed atPrestressed.29David L. Greene and Lester Cumbest were among the laid-off drivers whose namesGray supplied to Poe.Though both of them had obtained temporary employmentat Lakeland after the layoff, they came to Tampa on May 26 pursuant to a messagefromWoodrow Hughes, business manager of Teamsters, and met Hughes andWyman Davis around 1:15 p.m. Sometime after 2 p.m., they all went to the 13thStreet batch bin where Greene and Cumbest began distributing union handbills onthe yard and in the office (in Poe's presence) concerning a union meeting beingcalled by Hughes for that evening.Greene, Gray, and Sellers testified that when Greene was in the office Poe askedifGreene was ready to go to work, that Greene replied that he was, and asked wherehe was to go.When Poe stated that Greene was to go to Prestressed, Greene re-plied that Poe might as well save the gas because he was not going to cross the picket26 Though Mathis claimed to have been present during that conversation, as well asduring the earlier one between Baldree and Wilson, Wilson did not corroborate that testi-mony.Poe denied that Mathis was present when he talked to Wilson and denied havingany conversation with Mathis that day. I credit those denials.T That call was apparentlymadefrom Prestressed (where Poe admittedseeing hisattorney, Fisher), for the time coincided with that fixed by the evidence for Poe's visitWilson's card, for example, was clocked out at 9 57 a in28Davis testified he madesomereference to "endangering his life," and explained bystating that there had already been three or four different incidents of violence on thepicket line29Attorney Muller's letter of July 12 to the Board, regarding the charges, stated in partthat Davis was advised that because of two "quits" that morning, he would have to workat PrestressedMuller's letter explained further that it was necessary to the Compay'soperations that Davis work at Prestressed, and that such "need" resulted from the re-fusal to work by Mathis and Wilson, which took the Company by surprise and "just asobviously caught [it] shorthanded "As to Mathis and Wilson, Muller's firm took the position in the representation pro-ceedings (Case No 12-RC-862,supra)that they voluntarily quit their employment byrefusing to cross a picket line not at their employer's premises and not sponsored by theirUnion, and that the circumstances of the later strike at Tampa Sand "cannot be seizedupon to make eligible to vote employees who had quit prior to either the strike or the vote." 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDline.Aftersome further discussion,however, Greene and Max Hendryleft to selecta truck tobe assignedtoGreene.Poe testified that it was Greene who asked for a job and raisedthe question ofan assignmentto Prestressed, that he informed Greene that Greene could be "puton" because Poe hadsome"vacancies" (admittedly referring to Mathis and Wilson),but that he did not know where Greene would be sent.Max Hendry's testimonywas in substantialaccord.Ido not credit their testimony that Poe did not tellGreene he would be sent to Prestressed, for the evidence showed that Poe continuedto send drivers there untilsometimeafterGreene and Cumbest appeared at theoffice.Furthermore,evidencein the Company's records (later referred to) showedthat Poe neededno drivers except tofill the allegedneed at Prestressed.See alsofootnote29, supra.Cumbest thencame intothe office and asked if Poe wanted him to start work andPoe stated that he did and that he would be given a timecard. Cumbest was alsodirected to get his truck in readiness.After Greene and Cumbest were clocked in, respectively, at 2:49 and 2:51 p.m.,Poe left the office, after directingSellersto "hold up these fellows until I get back."Poe testifiedthat he had become suspicious because Greene and Cumbest were in-cluded in the charge filed with the Board and because they had come onto the lotwith a unionrepresentative, and that hismainconcern was to put them back towork because of the charge.30Poe then went acrossthe yard to the "contract"office,called his attorney, Fisher, voiced his suspicions, and was advised to checkwith Cooper at Prestressed to see whether he needed more men.When Cooperreported he needednone,Poe called Max Hendry and gave him orders to haveGreene and Cumbest put to work.After talking with Poe, Hendry directed Sellers to "hold up D. L. Greene fromgoingto the Prestressed yard," and inquired whether there were any orders on thebooks which might be assigned to Greene and Cumbest. Sellers had only a singleorder, which Hendry directed him toassign toGreene and stated they would haveto have another order for Cumbest.When Sellers reported there was a single "willcall" order at Anderson Road, but that there were two trucks standing by there todeliver it,Hendry directed him to have a part of that delivery made by Cumbest.Greene and Cumbest were checked out on their respective deliveries at 3:38 and3:58 p.m.In themeantime,drivers were still showing up at Prestressed.William Coopertestified that though he discovered around 2 p.m. that he would be unable to use asecond truck (because of crossed cables in the bed on which the second truck wouldbe used), two mixers arrived after that time and were sent back, including onewhich arrived around 3 p.m.The last truck was apparently the one driven byDavid Gay, a mixer-driver at Anderson Road, who testified that Selly Andersonsent him to Prestressed around 3:30 p.m., and that when he arrived there, Lumpkin,the batch bin operator, said he had nothing for Gay to do and that he had alreadysent Coppola back 31Charles Poe was at Anderson Road when Gay got back there,and he told Gay he had changed his mind and had nothing for Gay to do atPrestressed.Other evidence concerning the amount of business on hand for the 26th and theavailability of drivers became particularly significant because of conflicting testimonyon those points and because the delivery schedules were set up a day in advance.Sellers and Gray testified that the day was a light one, particularly in the afternoon,and that drivers were being "clocked out" because there were so few deliveries tobe made.32Though Poe took issue with that testimony, denying that drivers werebeing clocked out because of lack of orders and denying that other drivers wereavailable at the time for dispatch to Prestressed, Respondent's records, when pro-duced, confirmed completely the testimony of the General Counsel's witnesses.That the day was a light one is shown by the following summary of deliveriesmade from the various batch bins on May 24, 25, and 26:30That charge, which also included Wyman Davis, had been dismissed by the Boardon May 13Poe's denial of knowledge of that fact is not persuasive, particularly sincehe conferred with his attorney immediately about Greene and Cumbest.81 ^Coppola's timecard was clocked out at 13th Street at 3:09 p m.Normal driving timefrom Prestressed, depending upon traffic conditions, would probably vary from 20 to30 minutes.32Clocking out was a normal practice under such circumstances though the driverssometimes waited around for other assignments. CONE BROTHERSCONTRACTING COMPANY139Date13th St.SkipperAnderson301-60TotalRd.Rd.May 24____________________________________5334167110May 25____________________________________4134315111May 26____________________________________372423286The situation as to the number of drivers available, the completion of their de-liveries, Sand their time of clocking out is shown by the following analysis,of Re-spondent's time and delivery records:There were a total of 18 drivers available at 13th Street on the afternoon of the26th (excluded Coppola, Davis, Cumbest, and Greene); there were 10 drivers atSkipper Road (excluding Mathis and Wilson); and there were 6 at Anderson Road.Of the 37 deliveries made from 13th Street on the 26th, only 14 were made afternoon and only 7 after 2 p.m., including the 2 last ones by Greene and Cumbest.Even more significant, concerning the availability of drivers, were the followingfacts (starting with 13th Street): Robert Krause,who made no deliveries,clockedin at 6:43 a.m., and was clocked out at 2:54-p.m.; N. Greene made one delivery,completed at 11:45a.m.,33 and was clocked out at 12:42 p.m.; Edgar Hall made onedelivery,completed at 10:40 a.m.,and was clocked out at 12:35 p.m.; Sam Sollazzomade two deliveries,completed at 10:30 a.m.,and was clocked out at 12:39 p.m.;G. W. Davis made two deliveries,completed at 12:10 p.m.,and was clocked out at12:36 p.m.; J. L. Vaughn made one delivery,completed at 7:45 a.m.,and was clockedout at 5:49 p.m.; and Leroy Smith made three deliveries,completed at 1:35 p.m.,and was clocked out at 5:49 p.m.Vaughn and Sollazzo were also shown as completing single deliveries from301-60 at 8:37 and 8:50 a.m., respectively.Skipper Road's 12 drivers were shown as reporting in and clocking out at normaltimes (except Mathis, out at 8 a.m.; Wilson, out at 9:57 a.m.; and Eugene McGinn,whose time was not shown). Except for John Morrow, who made five deliveries,completed at 5:10 p.m., all other drivers finished early, but stayed on the clock.G. T. Wells for example,who made no deliveries,checked in at 6:29 a.m. and outat 4:59 p.m. Eugene McGinnmade no deliveries,though Poe testified he checkedin in the morning and checked out in the afternoon. The other drivers were shownwith one, two, or three deliveries each, completed as follows: C. Davis at 9:30 a m.;James Scarborough at 11:25 a.m.; T. R. Gardiner at 12:25 p.m.; C. F. Pitts at1:16 pm.; J. W. Lumpkin at 1:30 p.m.; Joe Swoboda at 2:33 p.m.; and RobertGlausier at 2:45 p.m.Bearing further on the availability of other drivers at thetime of Wilson's assignment (after 9.01 a.m.), the time records showed (in addi-tion toWells and McGinn, who made no deliveries) that C. F. Pitts finished adelivery at 8:49 a.m., J. W. Lumpkin at 8:57 a.m., and Robert Glausier at 8:21 a.m.Pitts' truck was the same age as Wilson's, and Glausier's and Lumpkin's were, re-spectively, I and 2 years newer.Although Anderson Road's six drivers also clocked in and out at normal times,34three of them completed their deliveries early, as follows: Walter Schneider at 11:10a.m.; D. Ware at 1:30 p.m.; and David Gay at 1:45 p.m Indeed, Sally Anderson,the dispatcher, testified that he had "knocked off" five of the drivers by 2 or 2:30p.m., because there was no work for them at the time.To summarize, there were three drivers (Krause, Wells, and McGinn) who didnot make a single load all day. Eight others completed their deliveries for the day,respectively, at 8:37, 9:30, 10:30, 10:40, 11:10, 11:25, 11:45 a.m., and 12:10 p.m.Thus there were a total of 11 drivers available for dispatching at the time Poetalked with Davis around 12:10 p.m., i.e., 6 at 13th Street, 4 at Skipper Road, and1 at Anderson Road.Concluding FindingsIn determining whether the foregoing evidence establishes, as the General Counselcontends, that Poe had proceeded by a deliberate plan aimed at changing the status33The drivers reported (and Respondent recorded) the time the drivers left the customer'slobsiteAt that time they became available for, and sometimes received, assignmentsbefore returning or while en route back to the batch bin (as, according to Baldree, Wilson'sassignment to Prestressed was made)31C F. Pitts, of Skipper Road, was also listed as completing a delivery from Andersonat 11.30 am, and A T. Crosby, of 13th Street, was listed with five deliveries, com-pleted at 4.20 p in DECISIONS OF NATIONAL LABOR RELATIONS BOARDof working and laid-off union adherents to a status of quits and/or strikers, thefollowing facts are of the most significance:Poe had forsome timebeen activelyengaged in a campaign of canvassing unionsentiment among the employees and had gone so far as to condition the recallof laid-off employees on their promises to vote against the Union.The Board's direction of election issued on May 24.Mathis and Wilson were drivers at Skipper Road on whose union sentiments Poehad directed Swoboda and Wells to check. Stringfellow was known to Poe to be aunion supporter.Davis, Cumbest,and Greene were among the most active em-ployees in the organizational campaign at 13th Street.There were a number of trucks which could have performed satisfactorily atPrestressed, but Poe (preempting a normal function of the dispatchers) chose String-fellow, a driver whose adherence to the Union was known to him. Significant also,in view of his handling of Mathis and Wilson, was Poe's later inquiry of Sellerswhether Stringfellow was called home before or after he was assigned to Prestressed.There were five drivers available for assignment at Skipper Road after Mathis wasclocked outat 8 a in., andbefore Wilson became available at 9:01 a in.There were11 drivers available for assignment at 12:10 p.m, when Poe ordered Davis toPrestressedBaldree did not deny his revealing comment to Gray that he had heard of "thelittledeal," and he made no specific denial that he told Wilson that Poe hadchosen him. Indeed, the unexplained gap of over an hour between Mathis' refusalandWilson'sassignment,in the face of the availability of five other drivers atSkipper Road, strongly suggests in itself that the choice of Wilson was a deliberateone.Furthermore Baldree, though able to communicate instantly with Prestressedand Poe, ordered both Mathis and Wilson to go to Prestressed and to report fromthere, despite the protestations of the two drivers that they would not cross the picketline.Though eager to put Mathis and Wilson in a "quit" status (without checking onthe possibility of other jobs for them), Poe immediately set about the recalling oflaid-off employees, representing to Davis that he needed drivers at once.By the time of Poe's visit to Prestressed, it should have been plainly apparentto him and to Cooper that there was certainly no need for another truck.Thesmall (and apparently makeshift) crew was unable to keep Coppola fully occupied,since he had above normal waits of three-quarters of an hour to an hour betweenthree pours.Though Cooper testified he did not discover until around 2 p in. thatcrossed cables would prevent the pouring in another bed (for which the secondtruck was allegedly needed), he admittedly held Coppola's truck to make that pourbut released Coppola when he found he could not clear up the "mess." Thus, notonly was Coppola's truck adequate forall the work which could be readied by thecrew,but no credible explanation was offered or suggested as to what a secondtruck could possibly have done prior to 2 p in.Despite that lack of need Poe continued to send drivers to Prestressed until after3 p in. (Indeed Gay did not arrive until after Coppola was released at 3:09 p.m.)He recalled Davis and offered him work only at Prestressed,and he put Greeneand Cumbest "on the clock" with the understanding that they would probably alsobe assigned there.35Finally, Poe's claims as to his need for drivers and his denials of the testimonyof the dispatchers were wholly demolished by Respondent's own time and deliveryrecords, as shown by the analysis above.The foregoing evidence plainly supports the General Counsel'scontention thatPoe acted throughout with discriminatory intent to utilize the shibboleth of Pre-stressed'spicket line,not only to expose union adherents,but to disqualify themas quits from voting in the coming election.See footnote29, supra.That conductwas plainly of a piece with,and a continuation of, Poe's earlier actions in checkingon union sentiment among the drivers and his conditioning of reinstatement onpromises to vote against the Union.The entire circumstances plainly preclude the crediting of testimony by Poe andBaldree that Poe did not designate either Mathis or Wilson to go to Prestressedand of the testimony of Poe and Cooper as to the alleged need ofa secondtruck atPrestressedBut in any event,the exact outlines of Poe's scheme became fullyrevealed by his conduct following the Mathis-Wilson refusals to cross the picket line.35 Itwas reasonable that Poe's suspicions should have been aroused by the circum-stances of Green's and Cumbest'sarrival.Because of their premature"splash," It ispossible only to speculate as to how much further Poe would have carried his plan toassign laid off drivers to Prestressed. CONE BROTHERS CONTRACTING COMPANY141Assuming, as I do, that Cooper's request for two trucks was genuine when madeon the 25th, the need for a second truck evaporated the next morning when only15 of 120 employees reported.Coppola's arrival plainly fulfilled all of Cooper'sforeseeable needs.Yet in the face of that untoward circumstance which threatenedto abort his plan, Poe nevertheless proceeded with his gambit.Having succeededto his satisfaction in placing Mathis and Wilson in a quit status, Poe shifted hisemphasis to the recalling of active union supporters in whose behalf the Union hadformerly filed the (dismissed) charge.36Poe could plainly assume that such indi-viduals would follow the example of other union adherents and refuse to crossthe picket line, thereby insuring, without cost, the progressive success of his gambit.Indeed, but for the arousing of his suspicions by Greene and Cumbest, it is plainthat Poe intended to continue with his plan indefinitely, as demonstrated by Gay'sarrivalon assignmentat Prestressed after Coppola had been released.I therefore conclude and find on the entire evidence that by discriminatorilychanging the employment status of Mathis, Wilson, and Davis to that of "quits,"in themanner andwith the intent found above, Tampa Sand constructively dischargedsaidemployees to discourage membership in Teamsters, thereby engaging in unfairlabor practices proscribed by Section 8(a)(3) and (1).4.Conduct at the block plantJohn D. Owens and William Korne testified that on the night a union meetingwas scheduled (May 18), the employees were required to work late to manufacturesomelightweight blocks, which they claimed were not needed at the time. It isunnecessary to explore their testimony in detail, since Linton's testimony andrecords which he produced established that the blocks in question were producedon May 19.Aside from that the time records for the 18th also showed that only 6 of some 30employees had worked abnormallylonghours on that date and that some 24employees could have attended the union meeting, which was scheduled at 7:30 p.m.There wasno basis inthe record (save the speculation by some of the employees,which Owens referred to) for a finding that late work was scheduled on the 18thsimply to interfere with attendance at the unionmeeting.Owens also testified that some time in May, Linton asked him how he felt aboutthe Union, whether he had heard other employees talking about it, and told Owensto report to him if he did.Owens testified further that on May 26 Linton calleda meetingof the employees at which he stated that if they refused to report to workthey would lose their vacation and hospitalization.He did not remember thatLinton referred to a strike.Korne, though apparently testifying to thesamemeeting, gave an entirely differentversion.He fixed the date as between May 24 and June 7, and testified that some30 employees werepresent.Linton stated among other things that he had no useforHoffa in particular and the Teamstersin general,and that- if the employeeswanted a union they could have one which was more acceptable to the Company.Linton also stated that the strikers would lose their vacation pay; that if therewas any trouble with the strikers, they were not to worry, because the Companywould takecareof them; and, referringto somecomplaints by drivers of mudbeneath their fenders, Linton said, "We have quite a bit of pipe laying aroundhere that would be fine for knocking off the mud." There was laughter about that,and one ofthe employees said he did not care about having a piece of pipe, buthe was going to bring his gun the following day, and one of the colored driverssaid he already had his gunin his car.Korne also testifiedto an occasionwhen he was handed a handbill concerninga meetingand that Linton and Ciprich saw him get it. Ciprich came over and askedwhat it was, and Korne told him.Ciprich told Korne, "You stay the hell awayfrom there."Ciprich did not testify.Linton testified that he made his talk to some 8 or 10employees (including Korne and Owens) on Saturday, May 28, because of fearswhich some of the employees had expressed concerning their safety; that he told themthe plant would give them all the police protection it could and suggested the menride in groups in their cars.He denied referring to pipe for knocking mud off thetrucks, denied that any of the employees said he would bringa gun,and deniedthe other statements which Owens and Korne attributed to him. Linton also deniedEvidence concerning Poe's offer of reinstatement to Frank Howard (also named inthe charge) on May 27 does not advance the General Counsel's position, for on that date,with a strike at Tampa Sand, Poe could justify a search for drivers 142DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat Ciprich told Korne to stay awayfrom a union meeting,and denied the conver-sation which Owens testified to.Frances Bush and Otis West corroborated Linton's testimony concerning Linton'stalk at the meeting.Bushalso corroborated Linton's testimony that he was onewho complained to Linton about being afraid to come in to work through the strikers.Owens, called in rebuttal, denied Linton's testimony that he had made similarcomplaints to Bush's.However, Linton's testimony and Bush's corroboration estab-lished the fact that complaints were made and that Linton called the meeting as aresult.I also credit Linton's testimony, as corroborated by Bush and West, as tothe content of the speeches, particularly since the versions of Korne and Owensvaried so widely from each other, and I credit also Linton's denial of a conversationwith Owens.I therefore conclude and find on the basis of the entire evidence that Tampa Sanddid not engagein unfair labor practices through the conduct of Linton and Ciprichat the block plant.G. The joint allegations1.Guns and weapons; threats and assaultsThe evidence here summarized relates to paragraphs numbered 19, 20, and 21 ofthe complaint, which charged Respondentas anentity with assaults and threats ofassault,with instigating, encouraging, and condoning conduct of employees andsupervisors in carrying and using tools, vehicles, and weapons, and with the threaten-ing use ofsuch instruments vis-a-vis the strikers and the picket line.As the evidencewas developed in much thesameorder as that which is summarized under the pre-ceding sections of this report, I shall proceed here in thesameorder, beginningthus with Walter Cooper's conduct in the Nobleton-Lansing area, moving thence toother outlying areas, and concluding with the incidents in and near Tampa.a.Lansing-Nobleton; the drive to ParrishSeveral witnesses for the General Counsel testified to Cooper's conduct concerningguns and weaponsin relation both to the Lansing-Nobleton operations and in relationto a drive to Parrish on the night of May 26.Here, as in the case of Cooper's otherconduct, Respondent offered only limited corroboration of Cooper's testimony withHerndon again being conspicuously absent. See section D, 1, and footnote12, supra.I accordingly credit here, as there, the cumulative and mutually corroborative testi-mony of the General Counsel's witnesses.Briefly summarized the evidence as it concerned Lansing-Nobleton, proper,37showed that Cooper:1.A day or so before the strike directed J. B. Phillips (who was hauling toKissimmee) to run over anyone who tried to stop him on the road.2. Informed Joseph Lariez (and other drivers) after the strike that they shouldget a jackhammer,a pieceof pipe, or a lugwrench in their trucks and if anyone triedto stop them, to run them off the road.3.Assured Phillips on May 29 (in solicitinghim to work through the picket line)that he would carry Phillips in a pickup truck, with guns for protection, and if thestrikershad guns, they could be handled "like peopleshootingat a covey of birds."4.Carriedthree gunson the floorboards and a pistol in the glove compartment ofa truck as he rode with Herndon and Lariez ona missionto obtain replacements forstrikers.5.Obtainedappointmentsfor himself and Herndon as deputy sheriffs and carriedguns as he accompaniedthe trucks as they were driven in convoy to Kissimmee inJune.An armed guardalso accompaniedthe convoy, and about half of the drivershad guns.There wasalso evidencethat Hayes refused to work on a job on which he had"to tote a gun and drive a truck too."When D. M. Mathis similarly refused to carryfirearms onthe job "for protection," Cooper informed Mathis that he was regardedas "quitting."The evidence established that there was no carrying of guns or weapons by picketseither at the Nobleton mine, out of which Cooper's crew was hauling, or along theroad to Kissimmee.However,during thefirst or second week in June Mike Capri-glioni wasinvolved inincidentsnear the Lansing mine and at the Nobleton picketline which will be adverted to later.The trip to Parrish on the night of May 26 was for the purpose of driving back anumber of Cone trucks which had been immobilized there by the strike on the 24th.37 The Parrish trip,though earlier in point of time,is summarized later as the eventsconcerning it lead logically into the general situation at Parrish. CONE BROTHERSCONTRACTING COMPANY143The evidence established that in rounding up a crew to make the trip Cooper directedand suggestedthat the men bringgunsif they had any, and that Cooper and Herndonand some of the men took along either guns, rifles, or pistols.The trip was made without incident of any kind though they were met en routeby C. W. Cone and at Parrish they were met at the truck lot by a deputy sheriff.Some time was spent in servicing the trucks for the return trip including the fixingof flat tires and the repairing of wiring for the headlights. (The trucks had notpreviously been used for night hauling.)The preponderance of the evidence did notestablish sabotage, though there was testimony concerning an incident of allegedshooting on the highway, later adverted to.The return trip was also uneventful though Cooper and Cone ordered the driversto stay in convoy and to run over, or to run off the road, anyone who tried to stopthem.In justification of Cooper's conduct, Respondent relied on certain incidents involv-ing Mike Capriglioni, including an alleged shooting at Parrish, and a statement madeto Cooper by an unidentified man on May 24 that he wished Cooper would notcontinue to run his trucks, "because somebody is liable to get hurt."Concerning the Parrish incident, Ernest Rhoden, a Cone truckdriver, testified thaton May 26, as he neared Parrish ahead of two other Cone trucks, he heard some-thing hit the side of the truck.Rhodensaw no one,heard no rifle shot or shotgunblast, and heard no sound other than that of the impact of an object.On stopping tocheck, he discovered a small dent in the body just back of the cab.Within a minuteor so the other two trucks stopped, and upon examination he saw that one hadbeen struck just back of the seat, that is, he saw a hole through which somethinghad gone.The third truck had a hole in the corner of the window glass the sizeof "the end of your little finger," as if somehting had hit it and glanced off.Thedeputy sheriff later questioned a striker by the name of Parker, who had been seenalong the road, but Rhoden did not know whether any charge was preferred, andRespondent offered no evidence that there was any.Foreman Hansel Silas, who also examined the trucks when they arrived at Parrish,described the damage as "a dent in the body, a dent in the cab, and a dent in therod in the rear view mirror."He testified that there were no holes and that the dentswere "maybe one-eighth of an inch deep."Bailes,who also went to Parrish that day, talked with Silas, who informed himthe trucks were shot at, and Bailes also examined one of them. Bailes testified helater reported to Mr. Cone (face to face) that three of the trucks were shot at onthe Parrish job; that he also talked with Doolittle at the shop by radio; and that he"believed" he talked with Cooper.Although Bailes testified that he directed Cooperto pick up some of the Parrish trucks, he could not recall whether that was duringthe same conversation concerning the condition of the trucks or whether it was ina separate conversation.Bailes was positive, however, that he did not direct Cooperto arm the drivers and that Cooper did not state his intention to arm them.The only other evidence of relevance at Parrish was testimony by Silas thatCapriglioni told him the first day of the strike that he had experience with unionsand "how trucks could get messed up."Rhoden, however, had identified the strikerwho was picked up by the deputy sheriff as a man named Parker. Respondent of-fered no evidence which connected Capriglioni with the alleged truck shooting orwith any of the other events at Parrish.Other evidence concerning Capriglioni's acts at Nobleton related to a time sub-stantially after Cooper's conduct occurred.Sidney Menges, a supervisor who wasworking out of Lansing, testified to an incident around the first week in June whenhe was stopped on the road by a group of men near Lansing and when Capriglioniappeared with a rifle.Capriglioni stated he was going to take the ice (which Mengeshad in his truck) and asked for a paper cup, which Capriglioni used for target prac-tice across the county road.Capriglioni and Boykin fixed thetime as inthe second or third week in June, andtheirmutually corroborative testimony put the incident in an entirelyinnocuouslight.Boykin testified that Menges stopped of his own accord, that no one wavedhim down, and that there was a friendly conversation with Menges, who asked themif they intended to go back to work. Capriglioni's testimony was in accord. Thoughthey admitted that Capriglioniengaged intarget practice, both denied that Capri-glioni madeany threatening use of the gun or that he took or threatened to take theice away from Menges3838Capriglioni admitted that he was later arrested on charges of shooting a rifle acrossthe right-of-way of a road and for failing to have a permit for an automatic weapon.Though he testified that he was fined $100, be apparently was referring to a forfeiture ofhis bond,since there was no trial of the charges and no evidence of a conviction. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavid Brown also testified to an incident in the first or second week of Junewhen Capriglioni waved a sawed-off shotgun at the picket line at Nobleton andshouted, "Look what I have for you." Brown testified that three other employeeswere in the car with him, that Capriglioni followed his car all the way throughBrooksville to Tampa (57 miles), and that during the course of that ride there weretwo cars of strikers, including Capriglioni's, who kept pulling along side of hiscar and cursing the occupants.Brown admitted on cross-examination that though hepassed by the county courthouse in Brooksville he did not report to police or countyauthorities either there or in Tampa.Capriglioni, Hayes, and Boykin testified on rebuttal that Capriglioni did not haveand did not brandish a shotgun.Though Capriglioni admitted that he pulled intoa caravan which was leaving the mine and which included two cars of workersand a car driven by J. L. Cone, he testified he turned off on the Tangerine Trail,north of Brooksville, and was not again behind the workers' cars.Though he foundhimself behind Cone's car for a few miles south of Brooksville, he soon met JohnSiers on the road and turned back to talk to him.Hayes and Boykin gave corrobora-tive testimony.As Respondent did not call either J. L. Cone or any of the occupants of Brown'scar, to testify to this incident, the mutually corroborative testimony of Capriglioni,Hayes, and Boykin is credited.b.The Polk City areaMutually corroborative and undenied testimony was given by Robert Britt andLonnie M. Lee concerning the menacing use of a shotgun by Otis Williams, super-intendent of a bridge crew on a project east of Don Smith's.39 They had gone to theproject some 10 days after the strike to talk to the employees, and Williams cameup and ordered them off the job. They went back up on the highway, got theirpicket signs, and began to walk a picket line, in the meantime trying to shout toemployees who were within hearing distance.Williams called his men together,talked with them, and then sent them back to work, except for one who left in a truckand who came back with a shotgun and a box of shells.Williams loaded the gun andmoved it in a circle toward the pickets.Lee commented to Britt he believed Williams"would shoot you with that gun," and Williams replied, "By God, if you don't thinkIwill shoot you, just come across that damn road."The picketing continued, and at lunchtime, Williams sat in the midst of the em-ployees with the shotgun.Britt testified that some half-hour later, while he wasendeavoring to had some literature to two of the workers on the right-of-way,Williams drove a tractor past him on the edge of the highway and swung it aroundso as to make Britt jump back to avoid being hit.Lee also testified to an occasion at the maintenance shop in Tampa when he sawa policeman take a gun from Williams, though he handed it back after taking theshells out.The only allegation concerning 'Don Smith's conduct in connection with thepresent phase of the case was that he instructed nonstriking employees to run overthe pickets who were in their path, promising them "protection."The only evidenceoffered to support that allegation was the testimony of James Judah that Smith toldthe workers at lunchtime on one occasion that if the pickets got in their way torunoverthem and come on in, but that testimony was not corroborated and wasdisputed by Smith, Virgil Lee, and Warner Thorp, whose testimony I credit.Thenearest approach to such a statement by Smith occurred after the picketing began,during a discussion between the pickets and Smith concerning their mutual com-plaints:Smith's because the pickets were interfering with and "molesting" theworkers as they came through the line, and the pickets because some of the workerswere driving too fast and were attempting to run down the pickets. Smith testifiedthat he may have told the pickets they should "keep the hell out,of the way," butthat he promised to speak to the men about the complaint. '1 credit that testimony,which was substantially confirmed by Tommy Fewox, over the conflicting versionsof other witnesses for the General Counsel.There was also evidence that Smith carried a gun in his car after the strike (ashe had done before) and that, to his knowledge, other employees brought weapons31Though Williamswas no longerwith Cone Brothers, Bailes testified that he lived atSebring, Florida, whichis some 90to 100 miles from Tampa, or closer than some ofCone's road projects.There was no other representation that Williams was not availableto testify. CONE BROTHERS CONTRACTING COMPANY145onto the job I find no allegation in the complaint which charges Respondent withan unfair labor practice because of that conduct (as there was in the case of WalterCooper and Otis Williams), and I find in the record no offer of an amendment toinclude it, though a number of other amendments were offered.Neither does itappear that the brief assigns that conduct as constituting an unfair labor practice.Under the circumstances I shall make no finding on it, though 'I observe that evenwere the evidence adequate to support a finding of an unfair labor practice,40 itwould be cumulative to findings which are based on the conduct of Cooper andWilliams and would thus require no further or different order.c.Tampa and its environsAbout as much as can be made of the incidents in and around Tampa is that therewas evidence of off-setting conduct,41 indeed even of Doff-setting incidents, e.g., afake fall by Stringtellow after pretending to be struck by a truck at Tampa Sand'sblock plant, against a fake fall by a worker near the shop, who returned convenientlyto the exact spot of a prior incident where he reenacted his fall and awaited thearrival of television cameras.Though there was testimony that city police foundand removed weapons from a few workers, the weapons were concealed, and therewas no evidence attributed to Respondent responsibility for the workers' actions(including the case of Willie Curry, later to be adverted to). Indeed, a number oftheGeneral Counsel's own witnesses supported the claimed justification for thecarrying of weapons by the workers, by testimony of their own fears of harm toresult from the crossing of the picket line, particularly at Prestressed.There was also evidence as to several incidents when workers so operated trucksor vehicles as to force pickets to jump to avoid being hit. But though I find that theincidents occurred, I do not find that any picket was struck (except James Griffin, atthe 301-60 batch bin), or that the evidence established Respondent's responsibilityfor the conduct 42 In the latter connection 'I find specifically that Stringfellow wasnot hit by a truck being moved at the block plant at Superintendent Linton's direc-tion, but that 'Stringfellow so placed himself as to impede the movement of the truckand to give the impression he had been struck.Concerning a mobile crane incidentnear the shop when the boom was so maneuvered in turning a corner as to strike atelephone pole under which pickets were standing, the evidence as a whole showed,and I find, that the incident was either an accident or that the operator was engagingin a practical joke of a type commonly found on the opposite side of the picket line.I find also that J. L. Cone, Jr., did not intentionally drive his car in such a manneras to narrowly miss a picket near the main office. The evidence showed that Cone'sprogress, as well as his view, were blocked by another picket's car standing in thestreet just short of the point where Cone normally parked his car. The picket, whowas narrowly missed as Cone swung around the other car, was walking between thepicket's car and the parking apron or shoulder onto which Cone turned.There was also testimony that Supervisor Trent sometimes paraded with workers(sometimes also accompanied by one or the other of the Cones) in provocativefashion before the pickets, but that was denied by Respondent's witnesses, who testi-fied that Trent simply accompanied groups of employees through or past large num-bers of pickets between the shop and the parking lots. I find on all the evidencethat the conduct in question did not constitute coercion or intimidation of strikersin their right to engage in concerted activities.Concerning the asphalt plant, specifically, there was testimony that some 2 or 3weeks after the strike a group of workers stopped their cars at the picket line atquitting time; that some of them had a hammer and an iron pipe or hose; and thatthey made threats directed particularly at one picket.There was also evidence that anight watchman had exposed a gun during an altercation with a picket who had calledhim names.There was no evidence that any company supervisor was present on40 Injustification of Smith's stated purpose of affording his men secruity or protection,Respondent offered the testimony of Garfield Jackson concerning two incidents involvingthreats made by strikers away from the picket line.Though Fewox, on rebuttal, deniedhis part in one of those incidents, I credit Jackson's testimony43 On July 6, the circuit court at Tampa entered injunctions, on complaint of the Conecompanies and on answer and counterclaim by the Unions herein, against the parties onboth sides of the case.Significantly, the order contained a number of parallel provisionsenjoiningvarious forms of Intimidatory conduct by both the plaintiffs and the defendants.42The evidence did not establish any orders or directions by Respondent's supervisorsat Tampa similar to those given by Walter Cooper.634449-62-vol. 13 5-i 1 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDeither occasion.Against thiswas off-setting testimony that the pickets at the asphaltplant engaged in cursing and name callingdirected not only at the workers, but alsoat the wives of some of the workers who sometimes drove their husbands to work.There was also evidence that rocks, bottles, and other objects were sometimes hurledfrom the picketline atthe trucks and that two of the trucks were damaged whenstruck bysuch missiles.Therewas also an incidentat Prestressed, which occurred in two sections a fewdays after the strike began and which resulted from attempts by Foremen DavidBracewell and Carl Wells to pull a railroadcar intothe plant from a spur track 43Frank Reeves and James Griffin first approached the crossing from the picket line,and afterthey left Robert Wasdon and James English came up.Reeves testifiedfor the General Counselconcerningthe first part of the incident and Robert Wasdonto the second part.Their testimony was sharply disputed by Bracewell and Wells,whose testimony was mutually corroborative. Since no corroboration was offered ofReeves and Wasdon (English was not called; Griffin testified only concerning othermatters), I credit the testimony of Wells and Bracewell, who denied making thethreats which were attributed to them, denied the threatening use of tools, and testi-fied to threats which Wasdon made to them.JamesGriffin testified to an incident at 56th Street when Douglas Cone droveout from the plant and allegedly waved a pistol at Griffin, who was sitting in his caracross from the entrance.Cone testified that as he drove out Griffin cursed at himand that he shook his first at Griffin, that he had no pistol at the time, and neverowned one.As Griffin's description of Cone's 'action was an improbable one (driv-ing with his left hand, Cone turned left into the street, waved the pistol in his rightfist, with apassenger on hisright), I credit Cone's testimony.JamesGriffin and Robert Wilson testified to an incident when J. L. Cone, Jr., droveout of the Prestressed plant into 56th Street, narrowlymissingWilson, and when theyfollowed Cone down to a railroadcrossingwhere Cone was stopped by a train.Ac-cording to their testimony, Cone threatened them both with a. shotgun and by verbalthreats.Not only was their testimony in conflict as to many details of the entireincident, but Respondent proved that the incident involved not J. L., Jr., but histwin brother, C. W. Cone.C.W. Cone testified that he spent most of the timemanagingthe farm operationsconducted by the brothers and that he normally carried a shotgun in his car.Hehad no awareness of any "incident" at the picketline untiltwo men pulled up besidehim as he was stopped by a train. One of the men cursed Cone for trying to runhim down at the yard, and Cone denied it. Though the shotgun was in the car,braced against the frontseat,with the barrel down, butt up, Cone did not handle itor mention it.In view of the inconsistencies in the testimony of Griffin and Wilson, including theirpatently erroneous identification of J. L. Cone, Jr., I do not credit their testimony.There was also an incident at the entrance to the 56th Street plant when a Pre-stressed truckdriver swerved his truck over 6 feet off the pavement on the right sidetoward a group of pickets before turning to the left into the plant.No one was hit,although J. H. Lowe had to jump to get out of the way.The only incident involving an actual striking of a picket involved James Griffin,who testified to an occasion near the entrance to the 301-60 batch bin when he andanother striker waved down a Cone driver and endeavored to talk to him about thestrike.After stopping the truck, the driver gunned his motor and turned the trucksharply toward Griffin, who was struck by the bumper on his right leg.There was no evidence that any Cone supervisor was, present on either of theforegoingoccasionsor that the Company directed or was responsible for either act.The remaining incidents concerning the Prestressed plant and itspersonnel allgrew out of the car-following propensities of striker William D. Coats, who admittedhaving criminal informationpending againsthim for following cars.An incidentinvolvingHarold White can be eliminated in view of the finding (sectionC, supra)thatWhite was nota supervisor.The General Counsel offered evidence of anotherincidentconnected with thefollowing of Carl Wells, but the evidence showed that thatincidentresulted entirelyfrom the actions of Coatsand his companions.I credit the opposing testimony ofWells and Ray English, who accompanied him, as to the circumstances.ThoughEnglish produced a gun after an attack was threatened by Coats' companion, therewas noevidence that Respondent knew of orwas in anyway responsible for English'scarrying of a weapon (concealed) through the picket, line.Indeed, the testimony of41The incident occurred south of the plant where the spur crossed a dirt road some200 feet east of 56th Street, where the pickets normally patrolled. CONE BROTHERS CONTRACTING COMPANY147a number of the General Counsel'switnesses(includingWyman Davis and Wood-row Wilson) tended to justify the fears of the workers concerning the crossing of thepicket line at Prestressed.Coats and his companions also participated in an incident which resulted fromfollowing the car of J. L. Cone, Jr., and which ended, after several miles, in the newProgress Village subdivision when Coats' car was boxed in between the cars ofJ. L. Cone, Jr., and C. W. Cone. I do not credit Coats' explanations of his visit to thesubdivision nor his denial that he was intentionally following Cone's car on theoccasion.The entire circumstances of the ride, the mutually corroborative testimonyof the Cones, and the fact that the testimony of Forrest Walker failed to bear outCoats'explanations,persuade me, and I find, that Coats had deliberately followedCone's car for several miles.Whatever the intent was, the evidence (Coats' explana-tions being discredited) failed to establish any legitimate connection with the picketline or with any other form of protected concerted activities.When we get to the content of thestatementswhich the Cones made after blockingCoats' car, I believe, however, the mutually corroborative testimony of Coats andWalker, for it was plain from the testimony of the Cones that they were enraged at thetime.As C. W. Cone candidly admitted, they said and did everything they couldthink of in order to induce the strikers to get out of their car and fight, and J. L.Cone, Jr., for his part, admitted he could not recall all that he said.According to Coats and Walker, the Cones cursed and swore at them, accused themof following J. L. Cone's car (which theydenied), and insisted that they get out andfight.J. L. Cone, Jr., also jerked open the door on the right side of the car and struckWalker with his right forearm.The Cones recognized Coats and some of the otheroccupants as employees at Prestressed and C. W. Cone said that if anything happenedto him or his brother or any of his employees he would killsomeoneand that, "I amjust the man that can do it." J. L. Cone, Jr., also referred to Coats'personalappear-ancein connectionwith the Union, stated that his father had run thebusiness40 yearswithout the Union, and that he didnot need themnow. J. L. Cone, Jr., also calledto a worker who was operating an asphalt roller on the adjoining strip and directedhim to, "Run over this car." The incident ended with J. L. Cone, Jr., calling thepolice from his car, and after the arrival of the police, Cone moved his car andallowed Coats to drive away.A final incident around June 14 involved Willie Curry, a block plant truckdriver,who produced a (concealed) pistol when his exit from the 13th Street batch bin wasblocked by a group of pickets.Though Curry's actions wereplainly not justified onthe occasion,44 the evidence does not establish that Respondent either had knowledgeof his gun-carrying or was responsible for hisactions.Though Max Hendry cameout after the gun-waving and ordered the picketsto move andordered Curry to pullthe truck out, Curry had laid the pistol back down on theseat.I do not credit thetestimony of Woodrow Wilson and Sam Sallazzo, denied by Hendry and Curry, thatHendry ordered Curry to run over the pickets if they did not get out of the way.When Curry reported the incident to his superintendent, Linton, at the block plant,Linton immediately ordered Curryto stop carrying the gun.d.Concluding FindingsAs is apparent from the foregoing summary, conduct of the most flagrant type,concerning the threatening use of guns, weapons, vehicles, etc., was engaged in bySupervisorsWalter Cooper and Otis Williams.The record showed no justificationwhatever for Williams' conduct; his threats and the menacing use of his shotgunconstituted naked intimidation of striking employees in the exercise of their rightsto engage in concerted activities.In Cooper's case,though Respondent endeavored to justify his actions, its show-ing was wholly inadequate.Thus the evidence negatived the existence of threateningconduct by strikers on the picket line at Nobleton, at Kissimmee, or on the roadsbetween.Respondent's attempts to make a scapegoat of Capriglioni failed on twoscores: First the incident at Lansing and the car following from Nobleton occurredwell after the time of Cooper's armingof himself and of employees; and second, bothincidentswere devoid of threatening conduct by Capriglioni.As to Lansing-Nobleton then, the evidence established, and I find, that Cooper's conduct was moti-vated not by any desire to provide protection against the strikers, but to furnish meansof intimidating and coercing employees in the exercise of their right to engage in con-certed activities.Anchor Rome Mills, Inc.,86 NLRB 1120, 1121.44His testimony is not credited, overdenials, that one of the strikers had a knife andanother a gunCurrywas later arrested,convicted,and fined $100. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor did Cooper's arming of employees for the convoy to and from Parrish standon any different footing.Respondent's attempt again to implicate Capriglioni in thealleged Parrish shooting failed completely when Rhoden (the sole witness to theincident) not only failed to establish that there was in facta shooting,but identified adifferent person as the one who was questioned by the deputy sheriff.That slimfoundation furnished wholly inadequate support for Cooper's arming of his convoyto Parrish, particularly when it developed that the 'trucks were apparently under guardthere by a deputy sheriff.45There was similarly no justification for Cooper's and C. W. Cone's direction to thedrivers on the return trip to run down anyone who tried to stop them. Those orders,as well as Cooper's arming of the employees, were plainly intimidatory of employeerights to engage in concerted activities; indeed some of Cooper's drivers had evadedthe Parrish trip because of their unwillingness to carry arms or to accompany thosewho did.As to the remaining incidents in and around Tampa, there were two respects inwhich the General Counsel's case failed.First, the evidence tended to justify the fearsexpressed by some of the employees concerning the crossing of the picket line; andsecond, there was no evidence that any supervisor or Cone official directed, en-couraged, or acquiesced in, or was even aware of, the instances shown by the recordwhen workers carried concealed weapons through the picket line. - See e.g.,Roxannaof Texas, Inc.,98 NLRB 1151, 1161, where the workers' conduct toward the strikersemanated from within the plant itself.As to the Progress Village incident involving the Cone brothers themselves, thethreats were not directed at any legitimate or protected activity, but were motivatedby Coats' action in following J. L. Cone's car for an extended distance and by theapprehensions of danger voiced by C. W. Cone.Recapitulation of the foregoing conclusions discloses that the only instances of un-lawful conduct which I have found were engaged in by two supervisors of RespondentCone Brothers, at points distant from Tampa, and otherwise wholly unconnected witheither the management, the supervision, or the employees of Respondents Tampa Sandand Prestressed.I therefore conclude and find that Respondent Cone Brothers engaged in inter-ference, restraint, and coercion within the meaning of Section 8(a)(1) of the Actby the following conduct:1.The loading and menacing use of a shotgun by Otis Williams and his threatto shoot the strikers.2.The directions and instructions by Walter Cooper to employees to carry, andfurnishing them, and offering to furnish them, guns and other miscellaneous weapons,including wrenches, hammers, etc.3.Cooper's conduct in arming himself, Herndon, and other employees andguards and in accompanying the convoy, so armed, through the picket line atNobleton.4.The directions and instructions by Walter Cooper to employees in the Nobleton-Lansing land Kissimmee areas to run over strikers who tried to stop them, and similardirections by Cooper and C. W. Cone to the drivers in the return convoy from Parrish.5.Walter Cooper's threat to handle strikers "like people shooting at a covey ofbirds."6.Walter Cooper's statement that an employee was regarded as quitting becausehe refused to carry, or to work with employees who carried, weapons while at work.Actions by employers such as the above, by which nonstriking employees areturned into armed camps, plainly frustrate the policy of the Act, to encourage thesettlement of labor disputes by peaceful means, for the deliberate creation of in-cendiary conditions renders exceedingly difficult, if not impossible, the attainmentof the Act's objective.As the Board observed of an employer's conduct in stock-piling weapons inKohler Co.,128 NLRB 1062 (quoting with approval from findingsof WERB), "There is no possible justification for an employer today to resort to theuse of such means in any strike."2.The alleged blacklisting; the Alvarez dischargeRobert Alvarez, a striking employee of Cone Brothers, was hired by W. M. Com-mander, shop superintendent of Brinson-Allen Construction Company, on June 8 and45As Bailes specificallydeniedauthorizing Cooper's action and denied knowledge thatCooper intended to arm the convoy, it must be assumed that Cooper acted on his owninitiative ; and the incident may therefore be regarded as a further indication thatCooper was "gun happy." CONE BROTHERS CONTRACTING COMPANY149'was discharged by Commander after a few hours on the job.Commander gaveAlvarez at the time the following statement as to the reasons for his discharge:To Whom It May Concern:Iwish to state that Robert Alvarez was employed byme inour companyshop for a portion of a day on June 8, 1960. I was forced to discharge this manbecause of a company policy that had agreed not to hire anyone that had walkedoff from Cone Bros. shop or jobs during the recent trouble they had had withthe union. I sincerely believe this man to be worthy of any consideration thatmight be given him.That statement not only plainly established a discriminatory discharge by Brinson-Allen (see footnote2, supra),but also indicated that Cone Brothers was, or mayhave been, responsible for causing the discharge.To establish that responsibilitythe General Counsel relied mainly on the testimony of Commander himself.Com-mander testified that 2 or 3 hours after hiring Alvarez he happended to notice a listof names lying on a table in the office with a heading something to the effect that"This is a list of men from Cone Brothers Contracting Company that walked out onthem at the time of need." Commander handed to J. W. Allen, vice president ofthe firm, the papers concerning Alvarez' employment and Allen inquired whetherAlvarez' name was on "Cone Brothers list" and commented that he understood thatthose men had been "mixed up in some kind of confusion, disturbanceor something."Commander checked the list, found Alvarez' name, and Allen suggested that Com-mander let the man go.On cross-examination, Commander testified that he had no idea where the listcame from, that he never contacted Cone Brothers concerning it, that Allen didnot tell him of any company policy not to hire strikers, and that he wasnot presentwhen there was discussion of any agreement not to hire.Commanderexplainedthat his statement given to Alvarez did not pertain only to Cone Brothers but toany local contractors; that there was a mutual feeling, "a kind of unwritten law,"that local concerns did not want to incur "hardfeelings"by hiring employees whohad been discharged by other employers.Despite strenuous efforts, the General Counsel made no further headway withwitnesses Eugene Holland and J. W. Allen, bookkeeper and vice president, respec-tively, of Brinson-Allen, and he conceded thatBrinson, since deceased, had no knowl-edge of the matter.Holland testified only that he saw a list of names in the officebut nothing which connected it with Cone Brothers, though he recalledseeing theword "Prestress" somewhere on the list.He testified that he had had no conversationswith Brinson or Allen concerning the list before he was interviewed by the GeneralCounsel's representative, and though he had discussed it with them after that inter-view, and they wondered who those employees worked for, they did not know. Hol-land testified that finally after the list had lain around "gathering dust," he destroyeditwithout conferring with anyone about it.Allen testified similarly that although he had seen the list in the office some 2 or 3weeks before the Alvarez hiring, there was nonameor classification to identify itwith any company except possibly the name on one sheet, Florida Prestress Companyor Prestress YardAllen testified he looked at the list with Commander purely outof curiosity, but that it did not mean anything to him, and that he did not call anyof the Cone people or any of the Poes about it. Allen also testified that he did notknow where the list came from and that neitherBrinson orHolland told him whatits origin was.Allen admitted that he assumed it a Cone Brothers list, but that thatwas purely an assumption.Other than the foregoing evidence, which related directly to the Alvarez discharge,the General Counsel offered only the testimony of Lonnie O. Wallace, formerly anexecutive of Bay Concrete Industries, Inc., a Tampa Sand competitor, who testifiedthat between May 24 and August 1960, he attended a series ofmeetingswhich werecalled by Fred Poe of concrete suppliers in Tampa andPinellasCounty.Stubbscnaired the first meeting, which was attended by Fred and CharlesPoe (amongothers) and by Attorney Fisher or a member of his firm. Stubbs outlined the prob-lems and the cost of the strike and urged that all of the suppliers stick together,since what was happening to one of them would probably happen to all. The discus-sions covered suggestions that the suppliers could "break the back of the strikers" byworking together; a specific proposal was made that the other suppliers cooperateby staying off Cone organization jobs, and to that end a list of Tampa Sand cus-tomers would be furnished, and in case of confusion the other suppliers should callCharles Poe.Wallace identified the Poes, J. L. Cone, Jr., and Douglas Cone asamong those who joinedin makingthe foregoingsuggestions,and identifieda list ofcustomerswhich he testifiedwas similar to onewhich was furnished to him. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDWallacetestified further that in one of the meetings both Fred Poe and CharlesPoe suggested that if the other suppliers wanted a list of the employees who hadstruck they would furnish informationby telephoneso that the suppliers would nothire the strikers and would avoid having union people in their organization.In thatconnection either Charles Poe or Fred Poe observed that getting a union man in aplant was like getting a rotten apple and would lead to the same problem as facedthe Cone companies.Either Fred Poe or Charles Poe also suggested that the otherSuppliers could test out their employees by running them through the picket line tosee who would go through and who would not.Although the meetings were attended by representatives of many of Tampa Sandcompetitors(and some of Cone Brothers),the General Counsel was unable, despiterepeated efforts, to offer corroboration of Wallace's testimony.On the other handRespondent offered the testimony of Charles Poe, J.L. Cone,Jr., and ClaybourneWilder(of Joyner Concrete Company),who denied all of Wallace's testimony con-cerning the alleged blacklisting of strikers and much of his other testimony concern-ing "cooperation"as to customers and the running of trucks through the picket line.Admitting that the strike was discussed,their testimony was that the discussion con-cerned the problems the strike was causing in the industry through the picketing ofsome of Tampa Sand customers and the boycott being conducted by the buildingtrades.J.L. Cone,Jr.,also denied that any list of strikers was furnished to anyemployer, and testified that the only list he knew about was a list supplied to theunemployment compensation division,at its request,of the names of employees whowere not at workWhat is determinative of the credibility issue here is that the General Counsel wasunable to support Wallace's testimony by any of the numerous persons who attendedthe meetings which Poe called.Even assuming,arguendo,that some weight couldbe given to the General Counsel's representations as to the difficulties which he facedin that area, that cannot strengthen the showing he made on the evidence which heproduced.The failure to corroborate Wallace under the circumstances has the sameeffect as in any other case where available witnesses are not called and where cor-roborative and cumulative evidence has been offered to refute uncorroborated testi-money.of a single witness.The circumstances of the Alvarez firing by Brinson-Allen added nothing substan-tial to the General Counsel's case.No Brinson-Allen representative attended themeeting and none of the General Counsel's witnesses,(who included all with anyknowledge of the circumstances)attributed the list to the Cone companies or waseven aware of the origin of the list.Indeed, the General Counsel failed to establishthat Respondent Companies ever supplied alist of strikersto anyone.Though theentire evidence surrounding the Alvarez'discharge raises a strong suspicion of a"gentleman'sagreement," or of an"unwritten law" as Commander expressed it,what was lacking in the General Counsel's case was evidence that Respondent hadsome hand in promulgating that"law" or was responsible for Brinson-Allen's appli-cation of it.I therefore conclude and find that the General Counsel failed to establish by apreponderance of the evidence either that Respondent promulgated a blacklist asalleged in the complaint or that it effected the discharge of Alvarez by Brinson-Allenvia a blacklisting.H. The strikes and their causesThe strike among the employees of Cone Brothers and Prestressed,which wascalled by Local 925, Operating Engineers,began on May 24. There being no evi-dence that the employees struck in protest of unfair labor practices,that strike isfound to be an economic strike in its inception.The strike among Tampa Sand employees began on May 27, following a meetingcalled by Teamsters Local No. 79 for the evening of May 26 by a notice whichstated in material part:A strike vote will be taken because the Company is now firing our people be-cause of their belief in not crossing a picket line.Therefore,we must standtogether and not be picked off one at a time.The issue as stated in the notice was presented to and discussed by the employees,with specific reference to the discharges earlier that day of Wyman Davis,WoodrowWilson,and Otho Mathis.A strike was thereupon voted by 44 or 45 votes to 1. CONE BROTHERSCONTRACTING COMPANY151I therefore conclude and find that the strike by Tampa Sand's employees wasfrom its inception an unfair labor practice strike, caused by the discriminatory dis-charge of Davis, Wilson,and Mathis as herein found 46On the evening of May 28 a joint meeting was called by Teamsters and OperatingEngineers of the employees of Tampa Sand,Cone Brothers,and Prestressed, anditwas then decided to make the strike a joint venture.Thenceforth all strikeactivitieswere coordinated under the charge of a single director(J.W. Hughes,business manager of Teamsters),with a switching of pickets,picket captains, etc.,without reference to their respective employers.Equal strike benefits were paid toall strikers,regardless of their union membership,from Teamsters'funds and fromdonations from other unions.There was no further evidence regarding the nature of the strike at Cone Brothersand Prestressed save testimony and photographs offered by Respondents, whichestablished that the legends on the picket signs directed at those two companies(over the name of Operating Engineers)continued to indicate economic and recog-nition objectives.What the foregoing evidence shows at the most is that the two unions merged theirstrike efforts.There was no showing that there was presented,or that Cone's andPrestressed's employees considered or voted upon,the question whether their strikewas to be continued until rectification of the discrimination by Tampa Sand againstTampa Sand employees.Indeed,.the picket signs indicated that they continued topicket,as before,for purely economic objects.The result is unaffected, of course,even with the "single employer"concept appliedhere.For the mere occurrence of unfair labor practices by thesameemployerduring an economic strike does not automatically convert it into an unfair laborpractice strike;a conversion can only be found if there is proof of acausal relationshipbetween the employer's unfair labor practice and the prolongation of the strike.N.L.R.B.v. Scott & Scott,245 F.2d 926, 929(C.A.9); N.L.R.B. v.James Thompson& Co., Inc.,208 F.2d 743, 749 (C.A.2); N.L.R.B. v. Jackson Press, Inc.,201 F. 2d541, 546(C.A.7); N.L.R.B. v. Crosby Chemicals,Inc.,188 F.2d 91,95 (C.A. 5).The mere pooling of strike efforts by the two unions involved was insufficient,withoutmore, or prove a causal relationship,and nothing more was shown.I therefore conclude and find that the General Counsel failed to establish by apreponderance of the evidence that the strike by employees of Cone Brothers andPrestressed was converted into an unfair labor practice strike.N. THE REMEDYHaving found that Respondents Cone Brothers and Tampa Sand haveengaged incertain unfair labor practices, I shall recommend that they cease and desist there-from and that they take certain affirmative action of the type conventionally orderedin such cases, which I find necessary to remedy, and to remove the effects of theunfair labor practices and to effectuate the policies of the Act.The flagrant nature and the widespread scope of the unfair labor practices whichRespondents engaged in, coupled with the past record of Respondent Cone Brothersas a violator of the Act,47 demonstrate convincingly that the present violations arepotentially related to other unfair labor practices proscribed by the Act, and thatthe danger of their commission in the future is to be anticipated from the Respond-ents' conduct in the past.The preventive purpose of the Act will be thwarted unlessthe Board's order is coextensive with the threat.Accordingly, in order to makeeffective the interdependent guarantees of Section 7, and thus effectuate the policiesof the Act, I deem it necessary to recommend an order requiring Respondents tocease and desist from in any manner infringing upon the rights of employees guar-anteed in the Act.Though I have found (section III,B, supra)that the Respondents may be regardedas constituting a single employer within the meaning of the Act, I have also found"Though Respondent offered a single photograph of a picket sign whose legend hadonce read that the strike was for "unfair labor practices and recognition," the two latterwords had been stricken44 See 114 NLRB 303, enfd. 235 F. 2d 37 (C.A. 5), cert. denied 352 U.S. 916; CaseNo 12-CA-121, I.R. No. 362, closed on compliance November 28, 1958; 125 NLRB 843,enfdJuly 13, 1960 (C.A 5). 152DECISIONSOF NATIONALLABOR RELATIONS BOARDno instancein which they jointly,or as anentity,engagedin unfair labor practices.I have also found that Respondent Prestressed engaged in no unfair labor practices.As there is no suggestion from the record that Respondents Cone Brothers andTampa Sand will be unable, financially or otherwise, individually to remedy com-pletely all unfair labor practices which they are found, respectively, to have engagedin, I shall recommend separate orders for each.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Charging Unions are labor organizations withinthemeaningof Section2(5) of the Act.2.By the interrogation of employeesconcerningtheirsigning of union cards,.union membership, meetings, and activities, and their strike intentions; by informingemployees that the strikers' names were being taken and that they might as wellleave the picket line and leave the State, that a crew was moved to break up theunion, and that employees who refused to cross the picket line had forfeited theirjobs and by characterizing others as "quits"; by threatening that strikers and employ-ees who signed union cards or who refused to cross the picket line would be dis-charged and would be blacklisted or blackballed throughout the State;threateningthat Cone would not sign a contract with the Union and would "starve out" thestrikers; threatening to discharge and to arrestemployeesbecause of their organiza-tional activities; threatening that Cone would go out of business ratherthan "gounion"; and by promising benefits to employeesfor "going along"with the Com-pany and for not striking, Respondent Cone Brothers interfered with,restrained, andcoerced employees in the exercise of rights guaranteed by Section 7 of the Act, andthereby engaged in unfair labor practices within themeaning ofSection 8(a)(1).3.By the menacing use of shotguns and threats to shoot strikers; by arming super-visors, employees, and guards for passage through the picket line; by directingemployees to carry, and by furnishing, and offering to furnish them, guns and othermiscellaneous weapons, and by directing employees to run over strikers; by charac-terizing as "quit" an employee who refused to carry, or to work with employees whocarried,weapons; and by threatening to handle strikers "like people shooting at acovey of birds."Respondent Cone Brothers intimidated and coerced employees inthe exercise of their right to engage in concerted activities as guaranteed by Section7 of the Act, and thereby engaged in unfair labor practices within the meaning ofSection 8(a)(1).4.By interrogating employees concerning their union membership, sentiments,and activities; by directing employees to canvass the union sentiments of others;by conditioning the recall of laid-off employees on their promises to vote against theUnion; by promising benefits if the employees rejected the Union; by threateningto discharge an employee for refusal to work during the strike; and by warningemployees not to visit or give affidavits to the National Labor Relations Board,Respondent Tampa Sand interfered with, restrained, and coerced employees in theexercise of rights guaranteed by Section 7 of the Act, and thereby engaged in unfairlabor practices within the meaning of Section 8(a) (1).5.By discriminatorily changing the employment status of Otho Mathis, WoodrowWilson, and Wyman Davis to that of "quits," Respondent Tampa Sand construc-tively discharged said employees to discourage membership in a labor organization,thereby engaging in unfair labor practices proscribed by Section 8(a)(3) and (1) ofthe Act.6.Respondent Prestressed did not engage in unfair labor practices.7.Respondent Cone Brothers did not engage in unfair labor practices by dis-charging Phillip Johnson on June,15.8.Respondents did not engage in unfair labor practices through theallegedblacklisting of employees nor through the discharge of Robert Alvarez byBrinson-Allen Construction Company on June 8.9.The unfair labor practices as above found, having occurred in connection withthe operation of the businesses of Cone Brothers and Tampa Sand as set forth insection I and III,B, supra,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and substantially affect commercewithinthe meaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]